


109 HR 5759 IH: Disaster Recovery Personal

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5759
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Ms. Harris introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Homeland Security,
			 Energy and Commerce,
			 International Relations,
			 Judiciary, and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish a
		  Directorate of Emergency Management, to prevent waste, fraud, and abuse in the
		  Directorate, to codify certain existing functions of the Department of Homeland
		  Security, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Foundations for Emergency
			 Management Act or the FEMA Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Emergency Management
					Sec. 101. Directorate of Emergency Management.
					Sec. 102. Disaster Response Group.
					Sec. 103. Streamlined deputation of
				qualified Federal law enforcement officers.
					Sec. 104. International assistance for domestic catastrophic
				incidents.
					Sec. 105. Gulf Coast Long-Term Recovery Office.
					Sec. 106. National Disaster Medical System.
					Sec. 107. Office of Interoperability and
				Compatibility.
					Sec. 108. Intelligence analysts.
					Sec. 109. Redesignation of Directorate for Information Analysis
				and Infrastructure Protection.
					Sec. 110. National Academy of Public Administration study on
				implementation of organizational reforms.
					Sec. 111. GAO reports on an inventory and status of homeland
				security training.
					Sec. 112. Grants for training and exercises to assist public
				elementary and secondary schools.
					Sec. 113. Sense of Congress on the Project 25 conformity
				assessment project.
					Sec. 114. National pandemic influenza exercise.
					Sec. 115. Public-private sector planning and response pilot
				program.
					Sec. 116. Emergency Management Performance Grants.
					Sec. 117. Hurricane exercise.
					Sec. 118. Definitions.
					Sec. 119. Conforming amendments.
					Title II—Fraud, Waste, and Abuse Prevention
					Sec. 201. Fraud, waste, and abuse controls; fraud prevention
				training program.
					Sec. 202. Assessment and report regarding utilization of
				Independent Private Sector Inspectors General.
					Sec. 203. Enhanced accountability for Federal
				assistance.
					Sec. 204. Enhanced information sharing among Federal agencies
				to prevent fraud, waste, and abuse.
					Sec. 205. Deputy Inspector General for Response and
				Recovery.
					Sec. 206. Protection of Department of Homeland Security
				official seal and insignia.
					Title III—Amendments to Disaster Relief and Emergency Assistance
				Program
					Sec. 301. Definitions.
					Sec. 302. State disaster preparedness programs.
					Sec. 303. Standards and reviews.
					Sec. 304. Penalty for misuse of funds.
					Sec. 305. Advance of non-Federal share.
					Sec. 306. Mitigation planning.
					Sec. 307. Procedure for declaration of major
				disasters.
					Sec. 308. Essential assistance.
					Sec. 309. Temporary housing assistance.
					Sec. 310. Procedure for declaration of emergencies.
					Title IV—Good Samaritan Liability Improvement and Volunteer
				Encouragement
					Sec. 401. Short title.
					Sec. 402. Findings.
					Subtitle A—Disaster Relief Volunteer Protection
					Sec. 411. Definitions.
					Sec. 412. Liability of disaster relief volunteers.
					Sec. 413. Liability of employer or partner of disaster relief
				volunteer.
					Sec. 414. Liability of host or enabling person, entity, or
				organization.
					Sec. 415. Liability of governmental and intergovernmental
				entities for donations of disaster relief goods.
					Sec. 416. Limitation on punitive and non-economic damages based
				on actions of disaster relief volunteers and governmental or intergovernmental
				donors.
					Sec. 417. Judicial review of allegations.
					Sec. 418. Supplemental declaration.
					Sec. 419. Election of State regarding
				nonapplicability.
					Sec. 420. Construction.
					Subtitle B—Volunteer Protection Improvements
					Sec. 441. Definitions.
					Sec. 442. Liability protection for actions of volunteers
				generally.
					Sec. 443. Charitable donations liability reform for in-kind
				contributions.
					Title V—Disaster Recovery Personal Protection
					Sec. 501. Short title.
					Sec. 502. Findings.
					Sec. 503. Prohibition on confiscation of firearms during
				certain national emergencies.
					Title VI—Hurricane Election Relief
					Sec. 601. Short title.
					Sec. 602. Grants to States for restoring and replacing election
				administration supplies, materials, records, equipment, and technology which
				were damaged, destroyed, or dislocated by Hurricanes Katrina or
				Rita.
					Sec. 603. Authorization of appropriations.
				
			IEmergency
			 Management
			101.Directorate of
			 Emergency Management
				(a)EstablishmentTitle V of the Homeland Security Act of
			 2002 (6 U.S.C. 311 et seq.) is amended to read as follows:
					
						VEmergency
				Management
							ADirectorate of
				Emergency Management
								501.Directorate of
				Emergency Management
									(a)Under Secretary
				for Emergency Management
										(1)In
				generalThere is in the Department a Directorate of Emergency
				Management. The head of the Directorate is the Under Secretary for Emergency
				Management, who shall be appointed by the President, by and with the advice and
				consent of the Senate.
										(2)QualificationsThe
				individual appointed as Under Secretary shall possess a demonstrated ability in
				and knowledge of emergency management and homeland security.
										(3)ResponsibilitiesThe
				Under Secretary shall assist the Secretary in discharging the responsibilities
				under section 502.
										(b)Deputy Under
				Secretary for Emergency Preparedness and Mitigation
										(1)In
				generalThere is in the Department a Deputy Under Secretary for
				Emergency Preparedness and Mitigation, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
										(2)QualificationsThe
				individual appointed as Deputy Under Secretary shall possess a demonstrated
				ability in and knowledge of emergency preparedness and mitigation.
										(3)ResponsibilitiesThe
				Deputy Under Secretary for Emergency Preparedness and Mitigation shall assist
				the Under Secretary for Emergency Management in discharging the
				responsibilities of the Under Secretary.
										(c)Deputy Under
				Secretary for Emergency Response and Recovery
										(1)In
				generalThere is in the Department a Deputy Under Secretary for
				Emergency Response and Recovery, who shall be appointed by the President, by
				and with the advice and consent of the Senate.
										(2)QualificationsThe
				individual appointed as Deputy Under Secretary shall possess a demonstrated
				ability in and knowledge of emergency response and recovery.
										(3)ResponsibilitiesThe
				Deputy Under Secretary for Emergency Response and Recovery shall assist the
				Under Secretary for Emergency Management in discharging the responsibilities of
				the Under Secretary.
										(d)Assistant
				Secretaries for Emergency ManagementThere are in the Department
				the following Assistant Secretaries, who shall be appointed by the President,
				by and with the advice and consent of the Senate:
										(1)An Assistant
				Secretary for Grants and Planning, who shall report directly to the Deputy
				Under Secretary for Emergency Preparedness and Mitigation.
										(2)An Assistant Secretary for Training and
				Exercises, who shall report directly to the Deputy Under Secretary for
				Emergency Preparedness and Mitigation.
										(3)An Assistant Secretary for Emergency
				Communications, who shall report directly to the Under Secretary for Emergency
				Management.
										(4)An Assistant
				Secretary for Infrastructure Protection, who shall report directly to the Under
				Secretary for Emergency Management.
										(5)An Assistant
				Secretary for Cybersecurity and Telecommunications, who shall report directly
				to the Under Secretary for Emergency Management.
										502.Responsibilities
				of the Under Secretary
									(a)ResponsibilitiesSubject to the direction and control of the
				Secretary, the Under Secretary for Emergency Management shall have the primary
				responsibility within the executive branch of Government for preparing for,
				mitigating against, responding to, and recovering from acts of terrorism,
				natural disasters, and other emergencies. Such responsibilities shall include
				the following:
										(1)Serving as the
				Secretary’s principal advisor on emergency preparedness, mitigation, response,
				and recovery issues.
										(2)Carrying out all
				functions and authorities prescribed by the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
										(3)Coordinating the
				Federal response to acts of terrorism, natural disasters, or other emergencies,
				including coordination of—
											(A)the National
				Emergency Response Team;
											(B)the deployment of
				the Strategic National Stockpile;
											(C)the National
				Disaster Medical System;
											(D)the Nuclear
				Incident Response Team (when operating as an organizational unit of the
				Department pursuant to this title);
											(E)the Metropolitan
				Medical Response System;
											(F)the Urban Search
				and Rescue System;
											(G)Federal Incident
				Response Support Teams;
											(H)Management Support
				Teams; and
											(I)the Mobile
				Emergency Response System.
											(4)Overseeing and
				directing all of the activities of the Directorate.
										(5)Developing for
				each fiscal year, and submitting directly to the President, a prepared budget
				for the Directorate.
										(6)Coordinating
				emergency preparedness, mitigation, response, and recovery activities
				throughout the Department.
										(7)Leading the
				development of an integrated national emergency management system.
										(8)Coordinating preparedness, mitigation,
				response, and recovery efforts at the Federal level.
										(9)Working with all
				State, local, tribal, and private sector emergency managers, emergency response
				providers, and emergency support providers on all matters pertaining to acts of
				terrorism, natural disasters, and other emergencies, including training,
				exercises, and lessons learned.
										(10)Implementing
				national strategies and policies in all matters pertaining to emergency
				management and the protection of critical infrastructure.
										(11)Establishing
				priorities for directing, funding, and conducting national preparedness
				programs, activities, and services for preventing, protecting against,
				mitigating against, responding to, and recovering from acts of terrorism,
				natural disasters, and other emergencies.
										(12)Coordinating
				communications and systems of communications relating to homeland security by
				and between all levels of government.
										(13)Directing and supervising homeland security
				financial assistance awarded by the Department to State, local, and tribal
				governments.
										(14)Serving as an
				advocate for emergency preparedness across all government sectors, the private
				sector, and the public.
										(15)Helping to ensure
				the acquisition of operable and interoperable communications capabilities by
				Federal, State, and local governments and emergency response providers.
										(16)Aiding the
				recovery from acts of terrorism, natural disasters, and other
				emergencies.
										(17)Minimizing, to
				the extent practicable, overlapping planning and reporting requirements
				applicable to State, local, and tribal governments and the private
				sector.
										(18)Performing such
				other duties relating to such responsibilities as the Secretary may
				require.
										(b)Functions
				transferred
										(1)TransferThere
				are transferred to the Under Secretary for Emergency Management—
											(A)the functions,
				personnel, assets, and liabilities of the Federal Emergency Management Agency;
				and
											(B)the functions,
				personnel, assets, and liabilities of the Directorate of Preparedness.
											(2)ResponsibilitiesThe
				Under Secretary shall carry out the responsibilities of the Director of the
				Federal Emergency Management Agency and the responsibilities of the Under
				Secretary for Preparedness.
										(c)Performance of
				previously transferred functionsThe Secretary shall perform the
				functions of the following entities through the Under Secretary for Emergency
				Management:
										(1)The Integrated
				Hazard Information System (which the Secretary shall rename
				FIRESAT) of the National Oceanic and Atmospheric
				Administration.
										(2)The National
				Domestic Preparedness Office of the Federal Bureau of Investigation, including
				the functions of the Attorney General relating thereto.
										(3)The Domestic
				Emergency Response Teams of the Department of Justice, including the functions
				of the Attorney General relating thereto.
										(4)The Office of
				Emergency Preparedness, the National Disaster Medical System, and the
				Metropolitan Medical Response System of the Department of Health and Human
				Services, including the functions of the Secretary of Health and Human Services
				and the Assistant Secretary for Public Health Emergency Preparedness relating
				thereto.
										(5)The United States
				Fire Administration and the United States Fire Academy.
										(d)Reprogramming
				and transfer of fundsIn reprogramming or transferring funds, the
				Secretary shall comply with any applicable provision of an annual Homeland
				Security Appropriations Act relating to the reprogramming or transfer of
				funds.
									(e)Sufficiency of
				resourcesThe Secretary shall provide to the Under Secretary for
				Emergency Management the resources and staff necessary to carry out the
				responsibilities of the Directorate of Emergency Management under this
				section.
									503.Principal
				advisor on emergency management
									(a)In
				generalThe Under Secretary for Emergency Management shall serve
				as the principal advisor to the President for all matters pertaining to
				emergency management in the United States.
									(b)Cabinet
				statusDuring the effective
				period of an Incident of National Significance declared by the Secretary under
				the National Response Plan, the Under Secretary for Emergency Management shall
				serve as a Cabinet Officer for the duration of such Incident of National
				Significance.
									(c)Appointment of
				Principal Federal OfficialNotwithstanding any provision of the
				National Response Plan or Homeland Security Presidential Directive 5, the
				Secretary, in coordination with the Under Secretary for Emergency Management,
				shall designate the Principal Federal Official for purposes of the National
				Response Plan.
									(d)Retention of
				authorityNothing in this section shall be construed as affecting
				the authority of the Secretary under this Act.
									504.Regional
				offices
									(a)In
				generalIn accordance with
				section 706, there is in the Directorate a Regional Office of Emergency
				Management for each region of the United States.
									(b)Management of
				Regional Offices
										(1)Regional
				DirectorEach Regional Office shall be headed by a Regional
				Director for Emergency Management, who shall be appointed by the Secretary, in
				consultation with State, local, and tribal governments in the region. Except as
				provided in subsection (c)(3), each Regional Director for Emergency Management
				shall report directly to the Under Secretary for Emergency Management.
										(2)Deputy Regional
				DirectorThere shall be in
				each Regional Office a Deputy Regional Director for Emergency Management, who
				shall be appointed by the Secretary, in consultation with State, local, and
				tribal governments in the region. The Deputy Regional Director for Emergency
				Management for a Regional Office shall report directly to the Regional Director
				for Emergency Management for that Regional Office.
										(3)QualificationsEach
				individual appointed as Regional Director or Deputy Regional Director for
				Emergency Management must possess a demonstrated ability in and knowledge of
				emergency management and possess familiarity with the geographical area and
				demographic characteristics of the population served by the Regional
				Office.
										(c)Responsibilities
										(1)In
				generalSubject to the direction and control of the Secretary and
				in consultation with the Regional Advisory Council on Emergency Management
				under subsection (e), each Regional Director for Emergency Management shall
				work in partnership with State, local, and tribal governments, emergency
				managers, emergency response providers, emergency support providers, medical
				providers, the private sector, nongovernmental organizations,
				multijurisdictional councils of governments, and regional planning commissions
				and organizations in the geographical area served by the Regional Office to
				carry out the responsibilities under this section.
										(2)Core
				responsibilitiesThe core responsibilities of each Regional
				Director are as follows:
											(A)Ensuring
				coordination and integration of regional preparedness, mitigation, response,
				and recovery activities and programs, including planning, training, exercises,
				and professional development.
											(B)Participating in
				regional emergency management activities.
											(C)Identifying
				critical gaps in preparedness and reporting such gaps to the Assistant
				Secretary for Grants and Planning.
											(D)Identifying critical gaps in critical
				infrastructure and reporting such gaps to the Assistant Secretary for
				Infrastructure Protection.
											(E)Organizing, in
				consultation with the Assistant Secretary for Training and Exercises, regional
				training and exercise programs.
											(F)Facilitating the
				dissemination and implementation of lessons learned and best practices.
											(G)Improving general
				information sharing and other forms of coordination.
											(H)Encouraging, in
				coordination with the Director of the Office of Public and Community
				Preparedness, public and community preparedness efforts.
											(I)Assisting in the
				development of regional capabilities needed for a national catastrophic
				response system.
											(J)Monitoring, in
				coordination with the Assistant Secretary for Grants and Planning, the use of
				Federal homeland security assistance awarded by the Department to State, local,
				and tribal governments.
											(K)Pre-identifying
				Joint Field Office locations in areas with large populations or in areas at
				high risk to acts of terrorism, natural disasters, or other emergencies.
											(L)Fostering the
				development of mutual aid and other cooperative agreements pertaining to
				emergency management.
											(M)Identifying
				critical gaps in regional capabilities to respond to the needs of at-risk
				communities, as described in section 527(e).
											(N)Performing such
				other duties relating to such responsibilities as the Secretary may
				require.
											(3)Incidents of
				National significance
											(A)Appointment of
				Regional Director As Principal Federal Official or Federal Coordinating
				OfficerDuring the effective period of an Incident of National
				Significance declared by the Secretary under the National Response Plan, if the
				Regional Director is appointed Principal Federal Official or Federal
				Coordinating Officer, the Deputy Regional Director shall assume the
				responsibilities of the Regional Director during such incident.
											(B)Responsibilities
				of Principal Federal OfficialIn addition to the responsibilities
				of the Principal Federal Official under the National Response Plan, such
				Official shall, with respect to the Incident of National Significance—
												(i)establish and
				direct a Joint Field Office and any other coordination structure that is needed
				for such incident;
												(ii)possess the authority to make any necessary
				operational decisions, in accordance with existing Federal law, without
				obtaining approval from the Secretary;
												(iii)coordinate and
				direct, as appropriate, Federal response assets deployed within the operational
				area;
												(iv)serve as the
				primary point of contact between the Department, the Department of Defense, and
				States for contingency planning; and
												(v)act as the primary
				point of contact and situational awareness locally for the Secretary of
				Homeland Security.
												(d)Training and
				exercise requirements
										(1)TrainingThe
				Secretary shall require each Regional Director and Deputy Regional Director for
				Emergency Management to complete Principal Federal Officer training not later
				than 60 days after the date on which the Regional Director or Deputy Regional
				Director is appointed. In addition, the Secretary shall require each Regional
				Director and Deputy Regional Director to periodically, but not less than
				annually, undergo specific training to complement the qualifications of the
				Regional Director or Deputy Regional Director. Such training shall include
				training with respect to the National Incident Management System, the National
				Response Plan, and such other subjects as determined by the Secretary.
										(2)ExercisesThe Secretary shall require each Regional
				Director and Deputy Regional Director for Emergency Management to regularly
				participate in regional or national exercises.
										(e)Regional
				Advisory Councils on Emergency Management
										(1)EstablishmentThere
				is in each Regional Office a Regional Advisory Council on Emergency Management.
				Each Advisory Council shall report to the Regional Director of the Regional
				Office.
										(2)Membership
											(A)The Regional
				Director shall appoint the following members to the Advisory Council of that
				Regional Director’s Regional Office—
												(i)subject matter
				experts from across the Federal Government, including representatives from the
				Departments of Defense, Energy, Health and Human Services, and
				Transportation;
												(ii)subject matter experts from components of
				the Directorate, including the Offices of Grants and Planning, Training and
				Exercises, Public and Community Preparedness, Infrastructure Protection,
				Response, and Recovery;
												(iii)subject matter experts from other
				components of the Department, including the Coast Guard, United States Customs
				and Border Protection, Immigration and Customs Enforcement, the Transportation
				Security Administration, and the United States Secret Service;
												(iv)subject matter
				experts representing emergency managers, emergency response providers, and
				emergency support providers; and
												(v)subject matter experts from the private
				sector, including nongovernmental organizations, educational institutions,
				social action agencies, and faith-based organizations.
												(B)State, local, and
				tribal governments within the geographic area served by the Regional Office
				shall appoint officials, including Adjutants General and emergency managers, as
				members of the Advisory Council.
											(3)Terms of
				office
											(A)In
				generalThe term of office of each member of the Advisory Council
				shall be 3 years.
											(B)Initial
				appointmentsOf the members initially appointed to the Advisory
				Council—
												(i)one-third shall be
				appointed for a term of one year; and
												(ii)one-third shall
				be appointed for a term of two years.
												(4)ChairAt
				the first meeting of the Advisory Council, the members of the Advisory Council
				appointed under paragraph (2) shall elect a chair of the Advisory
				Council.
										(5)MeetingsThe
				Advisory Council shall meet at least biannually at the call of the chair. Each
				member shall be given appropriate notice of the call of each meeting, whenever
				possible not less than 15 days before the meeting.
										(6)Regional
				factorsThe size and composition of each Advisory Council shall
				be determined by—
											(A)the size of the
				region associated with the Advisory Council;
											(B)the propensity of
				that region to experience natural disasters and other emergencies;
											(C)the risk of acts
				of terrorism within the region; and
											(D)State, local, and
				tribal preparedness, as measured against the National Preparedness Goal.
											(7)ResponsibilitiesThe
				Advisory Council shall carry out the following responsibilities:
											(A)Advise the
				Regional Director on emergency management issues specific to that
				region.
											(B)Identify any
				geographic, demographic, or other characteristics peculiar to any State, local,
				or tribal government within the region that might make preparedness,
				mitigation, response, or recovery more complicated or difficult.
											(C)Advise the
				Regional Director on developing a process of peer review for catastrophic
				emergency plans submitted under section 524.
											(D)Advise the
				Regional Director of any weaknesses or deficiencies in preparedness,
				mitigation, response, and recovery for any State, local, or tribal government
				within the region of which the Advisory Council is aware.
											(E)Assist the
				Regional Director in establishing a process to secure goods and services
				through coordinated, pre-negotiated contracts by Federal, State, local, and
				tribal governments.
											(F)Provide
				recommendations on other matters pertaining to emergency management.
											(G)Provide such
				advice as the Regional Director requests.
											(f)CoordinationEach
				Regional Director for Emergency Management shall coordinate all activities
				conducted under this section with other Federal departments and agencies, and
				shall not have authority over other agencies of the Department, including the
				Coast Guard, the United States Customs and Border Protection, Immigration and
				Customs Enforcement, the Transportation Security Administration, or the United
				States Secret Service.
									(g)Retention of
				authorities
										(1)Federal
				Coordinating OfficerNothing
				in this section shall be construed as affecting any authority of the Federal
				Coordinating Officer under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5201 et seq.).
										(2)State, local,
				and tribal governmentsNothing in this section shall be construed
				as limiting the power of State, local, and tribal governments.
										(h)Deadline and use
				of existing offices
										(1)DeadlineThe
				Secretary shall establish the Regional Offices required under this section not
				later than one year after the date of the enactment of the Foundations for
				Emergency Management Act.
										(2)Use of existing
				field officesIn establishing
				the Regional Offices required under this section, the Secretary shall, to the
				extent practicable, co-locate and consolidate field offices of the Department
				that are in existence as of the date of the enactment of such Act.
										(i)Applicability of
				Federal Advisory Committee Act
										(1)In
				generalNotwithstanding section 871(a) and subject to paragraph
				(2), the Federal Advisory Committee Act (5 U.S.C. App.), including subsections
				(a), (b), and (d) of section 10 of such Act, and section 552b(c) of title 5,
				United States Code, shall apply to the Advisory Council.
										(2)TerminationSection
				14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not
				apply to the Advisory Council.
										505.Chief Medical
				Officer
									(a)In
				generalThere is in the Department a Chief Medical Officer, who
				shall be appointed by the President, by and with the advice and consent of the
				Senate. The Chief Medical Officer shall report directly to the Under Secretary
				for Emergency Management.
									(b)QualificationsThe
				individual appointed as Chief Medical Officer shall possess a demonstrated
				ability in and knowledge of medicine and public health.
									(c)ResponsibilitiesThe
				Chief Medical Officer shall have the primary responsibility within the
				Department for medical issues related to acts of terrorism, natural disasters,
				and other emergencies, including the following:
										(1)Serving as the
				Secretary's principal advisor on medical and public health issues.
										(2)Coordinating the
				biosurveillance and detection activities of the Department.
										(3)Ensuring that
				decision support tools link biosurveillance and detection information to near
				real-time response actions at the State, local, and tribal level.
										(4)Ensuring internal
				and external coordination of all medical preparedness and response activities
				of the Department, including training, exercises, and equipment support.
										(5)Serving as the
				Department's primary point of contact with the Departments of Agriculture,
				Defense, Health and Human Services, Transportation, and Veterans Affairs, and
				other Federal departments or agencies, on medical and public health
				issues.
										(6)Serving as the
				Department’s primary point of contact with respect to medical and public health
				matters.
										(7)Discharging, in
				coordination with the Under Secretary for Science and Technology,
				responsibilities of the Department related to Project Bioshield.
										(8)Establishing
				doctrine and priorities for the National Disaster Medical System and
				supervising its medical components, consistent with the National Response Plan
				and the National Incident Management System.
										(9)Establishing
				doctrine and priorities for the Metropolitan Medical Response System,
				consistent with the National Response Plan and the National Incident Management
				System.
										(10)Assessing and
				monitoring long-term health issues of emergency managers, emergency response
				providers, and emergency support providers.
										(11)Developing and
				updating guidelines for State, local, and tribal governments for medical
				response plans for chemical, biological, radiological, nuclear, or explosive
				weapon attacks.
										(12)Identifying, in
				consultation with the Secretary of Health and Human Services, appropriate
				medical equipment and supplies for inclusion in the force packages under the
				Prepositioned Equipment Program under section 581.
										(13)Developing, in
				consultation with the Secretary of Health and Human Services, appropriate
				patient tracking capabilities to execute domestic patient movement and
				evacuations, including a system that has the capacity of electronically
				maintaining and transmitting the health information of hospital
				patients.
										(14)Performing such
				other duties relating to such responsibilities as the Secretary may
				require.
										(d)DeputyThere
				is in the Department a Deputy Chief Medical Officer, who shall be appointed by
				the Secretary and who shall assist the Chief Medical Officer in carrying out
				the responsibilities under subsection (c).
									(e)QualificationsThe individual appointed as Deputy Chief
				Medical Officer shall possess a demonstrated ability in and knowledge of
				medicine and public health.
									(f)Long-term health
				assessment program
										(1)In
				generalThe Chief Medical Officer, in consultation with the
				Director of the National Institute for Occupational Safety and Health, shall
				establish a program to assess, monitor, and study the health and safety of
				emergency managers, emergency response providers, and emergency support
				providers following Incidents of National Significance declared by the
				Secretary under the National Response Plan.
										(2)Cooperative
				agreementsIn carrying out the program under this subsection, the
				Chief Medical Officer shall enter into cooperative agreements, as necessary,
				with medical institutions in the areas affected by such Incidents of National
				Significance.
										(g)Federal public
				health and medical assets
										(1)Comprehensive
				planThe Chief Medical
				Officer shall develop a comprehensive plan to identify, deploy, and track
				public health and medical assets of the Federal Government for use during a
				catastrophic event.
										(2)Report to
				congressNot later than 180
				days after the date of enactment of this Act, the Chief Medical Officer shall
				submit to Congress a report containing the plan developed under this
				subsection.
										506.National
				Biosurveillance Integration System
									(a)EstablishmentThe
				Secretary, acting through the Chief Medical Officer, shall establish a National
				Biosurveillance Integration System (referred to in this section as the
				NBIS) to enhance the capability of the Federal Government to
				rapidly identify, characterize, and localize a biological event by integrating
				and analyzing data from human health, animal, plant, food, and environmental
				monitoring systems (both national and international) into 1 comprehensive
				system.
									(b)RequirementsThe
				NBIS shall be designed to detect, as early as possible, a biological event that
				presents a risk to the United States or the infrastructure or key assets of the
				United States. The NBIS shall—
										(1)consolidate data
				from all relevant surveillance systems maintained by the Department and other
				governmental and private sources, both foreign and domestic;
										(2)use an information
				technology system that uses the best available statistical and other analytical
				tools to automatically identify and characterize biological events in as close
				to real-time as possible; and
										(3)process and
				protect sensitive data consistent with requirements of applicable privacy laws
				including the Health Insurance Portability and Accountability Act of
				1996.
										(c)Responsibilities
				of the Chief Medical Officer
										(1)In
				generalThe Chief Medical Officer shall—
											(A)establish an entity
				to perform all operations and assessments related to the NBIS;
											(B)continuously
				monitor the availability and appropriateness of data feeds and solicit new
				surveillance systems with data that would enhance biological situational
				awareness or overall NBIS performance;
											(C)continuously
				review and seek to improve the statistical and other analytical methods
				utilized by NBIS;
											(D)establish a
				procedure to enable States and local government entities to report suspicious
				events that could warrant further assessments using NBIS;
											(E)receive and
				consider all relevant homeland security information; and
											(F)provide technical
				assistance, as appropriate, to all Federal, regional, State, and local
				government entities and private sector entities that contribute data relevant
				to the operation of NBIS.
											(2)AssessmentsThe
				Chief Medical Officer shall—
											(A)continuously
				evaluate available data for evidence of a biological event; and
											(B)integrate homeland
				security information with NBIS data to provide overall situational awareness
				and determine whether a biological event has occurred.
											(3)Information
				sharingThe Chief Medical Officer shall—
											(A)in the event that
				a biological event is detected, notify the Secretary and disseminate results of
				NBIS assessments related to that biological event to appropriate Federal,
				regional, State, and local response entities in a timely manner to support
				decisionmaking;
											(B)provide reports on
				NBIS assessments to Federal, regional, State, and local governments and any
				private sector entities, as considered appropriate by the Secretary; and
											(C)use available
				information sharing networks internal to the Department, as well as those
				within the intelligence community and operation centers, for distributing NBIS
				incident or situational awareness reports.
											(d)Notification of
				Chief Medical OfficerThe Secretary shall ensure that the Chief
				Medical Officer is notified of any threat of a biological event and receives
				all classified and unclassified reports related to threats of biological events
				in a timely manner.
									(e)Administrative
				Authorities
										(1)Hiring of
				expertsThe Chief Medical Officer shall hire individuals with the
				necessary expertise to develop and operate the NBIS system.
										(2)Detail of
				personnelUpon the request of the Chief Medical Officer, the head
				of any Federal department or agency may detail, on a reimbursable basis, any of
				the personnel of that department or agency to the Directorate of Emergency
				Management to assist the Chief Medical Officer in carrying out this
				section.
										(3)PrivacyThe
				Chief Medical Officer shall ensure all applicable privacy regulations are
				strictly adhered to in the operation of the NBIS and the sharing of any
				information related to the NBIS.
										(f)Joint
				biosurveillance leadership councilThe Chief Medical Officer
				shall—
										(1)establish an
				interagency coordination council to facilitate interagency cooperation to
				advise the Chief Medical Officer on recommendations to enhance the
				biosurveillance capabilities of the Department; and
										(2)invite officials
				of Federal agencies that conduct biosurveillance programs, including the
				Department of Health and Human Services, the Department of Agriculture, the
				Environment Protection Agency, and the Department of Defense, to serve on such
				council.
										(g)Annual report
				requiredNot later than December 31 of each year, the Chief
				Medical Officer shall submit to Congress a report that contains each of the
				following:
										(1)A list of
				departments, agencies, and private or nonprofit entities participating in the
				NBIS and the data each entity contributes to the NBIS.
										(2)An implementation
				plan for the NBIS that includes cost, schedule, and key milestones.
										(3)The status of the
				implementation of the NBIS.
										(4)The schedule for
				obtaining access to any relevant biosurveillance information not compiled in
				NBIS as of the date on which the report is submitted.
										(5)A description of
				the incident reporting or decisionmaking protocols in effect as of the date on
				which the report is submitted and any changes made to such protocols during the
				period beginning on the date on which the report for the preceding year was
				submitted and ending on the date on which the report is submitted.
										(6)A list of any
				Federal, State, or local government entities that have direct or indirect
				access to the information that is integrated into the NBIS.
										(h)Relationship to
				other departments and agenciesThe authority of the Chief Medical
				Officer under this section shall not affect an authority or responsibility of
				any other department or agency of the Federal Government with respect to
				biosurveillance activities under any program administered by that department or
				agency.
									(i)Biological
				eventThe term biological event means—
										(1)an act of terrorism
				that uses material of biological origins; or
										(2)a naturally
				occurring outbreak of an infectious disease that may affect national
				security.
										507.Office of
				State, Local, and Tribal Government Coordination
									(a)EstablishmentThere
				is in the Directorate of Emergency Management an Office of State, Local, and
				Tribal Government Coordination to oversee and coordinate programs of the
				Directorate for and relationships with national organizations representing
				State, local, and tribal governments.
									(b)DirectorThe
				Office shall be headed by a Director, who shall be appointed by the
				Secretary.
									(c)ResponsibilitiesThe Director of the Office of State, Local,
				and Tribal Government Coordination shall, in consultation with the Regional
				Directors for Emergency Management appointed under section 504(b), carry out
				the following responsibilities:
										(1)Coordinating the
				activities of the Directorate relating to State, local, and tribal
				government.
										(2)Assessing and advocating for the resources
				needed by State, local, and tribal governments to prevent, prepare for, respond
				to, mitigate against, and recover from acts of terrorism, natural disasters,
				and other emergencies.
										(3)Providing State, local, and tribal
				governments with regular information, research, and technical support to assist
				local efforts in securing the homeland.
										(4)Developing a process for receiving
				meaningful and timely consultation from State, local, and tribal governments to
				assist in the development of an integrated national emergency management
				system.
										(5)Scheduling regular
				meetings with representatives selected by State, local, and tribal
				governments.
										(6)Ensuring the coordination of the planning,
				reporting, and certification requirements imposed on State, local, and tribal
				governments by the Directorate, identifying duplicative reporting and
				certification requirements that can be eliminated, and determining whether some
				reports can be used or adapted to be used to satisfy multiple reporting
				obligations.
										508.National
				Operations Center
									(a)EstablishmentThere
				is in the Department of Homeland Security the National Operations Center
				(referred to in this section as the ‘NOC’) which shall serve as the Nation’s
				nerve center for information-sharing and domestic incident management at all
				times.
									(b)ResponsibilitiesThe
				NOC shall—
										(1)increase
				coordination between Federal, State, territorial, tribal, local, and private
				sector partners;
										(2)collect and fuse
				information from a variety of sources on a daily basis to monitor threats and
				help deter, detect, and prevent terrorist acts;
										(3)provide real-time
				situational awareness and coordinate incident and response activities;
										(4)in conjunction
				with the Office of Intelligence and Analysis, issue advisories and bulletins
				concerning threats to homeland security, as well as specific protective
				measures; and
										(5)perform other
				functions the Secretary deems necessary.
										(c)DirectorThe
				NOC shall be headed by a Director, who shall be appointed by the Secretary. The
				Director shall report directly to the Secretary.
									(d)StaffThe NOC shall be staffed with full-time
				employees from relevant Federal departments and agencies. The NOC shall also be
				staffed with employees from other relevant Federal, State, and local
				departments and agencies if the Secretary deems it appropriate.
									(e)Transfer of
				functionsThe Secretary shall
				provide for the transfer to the NOC of the functions of the following
				entities:
										(1)The Homeland
				Security Operations Center.
										(2)The National
				Response Coordination Center.
										(3)The Interagency
				Incident Management Group.
										(f)Revision of
				National Response PlanThe Secretary shall revise the National
				Response Plan to carry out this section.
									509.Office of National
				Capital Region Coordination
									(a)Establishment
										(1)In
				generalThere is in the Directorate of Emergency Management the
				Office of National Capital Region Coordination, to oversee and coordinate
				Federal programs for and relationships with State, local, and regional
				authorities in the National Capital Region, as defined under section 2674(f)(2)
				of title 10, United States Code.
										(2)DirectorThe
				Office shall be headed by a Director, who shall be appointed by the Secretary.
				The Director shall report directly to the Under Secretary for Emergency
				Management.
										(3)CooperationThe Secretary shall cooperate with the
				Mayor of the District of Columbia, the Governors of Maryland and Virginia, and
				other State, local, and regional officers in the National Capital Region to
				integrate the District of Columbia, Maryland, and Virginia into the planning,
				coordination, and execution of the activities of the Federal Government to
				prevent, prepare for, respond to, mitigate against, and recover from acts of
				terrorism, natural disasters, and other emergencies.
										(b)ResponsibilitiesThe
				Director of the Office of National Capital Region Coordination shall carry out
				the following responsibilities:
										(1)Overseeing and
				coordinating the activities of the Department relating to the National Capital
				Region, including cooperation with the Office for State, Local, and Tribal
				Government Coordination.
										(2)Assessing and
				advocating for the resources needed by State, local, and regional authorities
				in the National Capital Region to implement efforts to prevent, prepare for,
				respond to, mitigate against, and recover from acts of terrorism, natural
				disasters, and other emergencies.
										(3)Providing State, local, and regional
				authorities in the National Capital Region with regular information, research,
				and technical support to assist the efforts of State, local, and regional
				authorities in the National Capital Region in preventing, preparing for,
				responding to, mitigating against, and recovering from acts of terrorism,
				natural disasters, and other emergencies.
										(4)Developing a
				process for receiving meaningful input from State, local, and regional
				authorities and the private sector in the National Capital Region to assist in
				the development of the homeland security plans and activities of the Federal
				Government.
										(5)Coordinating with
				Federal agencies in the National Capital Region on emergency preparedness to
				ensure adequate planning, information sharing, training, and execution of the
				Federal role in domestic preparedness activities.
										(6)Coordinating with
				Federal, State, local, and regional agencies and private sector entities in the
				National Capital Region on emergency preparedness to ensure adequate planning,
				information sharing, training, and execution of domestic preparedness
				activities among such agencies and entities.
										(7)Serving as a
				liaison between the Federal Government and State, local, and regional
				authorities and private sector entities in the National Capital Region to
				facilitate access to Federal grants and other programs.
										(c)Annual
				ReportThe Director shall submit to Congress an annual report
				that includes the following:
										(1)The identification
				of any resources required to fully implement homeland security efforts in the
				National Capital Region.
										(2)An assessment of
				the progress made by the National Capital Region in implementing homeland
				security efforts.
										(3)The
				recommendations of the Director with respect any additional resources needed to
				fully implement homeland security efforts in the National Capital
				Region.
										(d)LimitationNothing
				in this section shall be construed as limiting the power of any State, local,
				or tribal government.
									510.National
				Advisory Council on Emergency Management
									(a)EstablishmentNot
				later than 60 days after the date of the enactment of this section, the
				Secretary shall establish an advisory body pursuant to section 871(a), to be
				known as the National Advisory Council on Emergency Management.
									(b)ResponsibilitiesThe Advisory Council shall assist the
				Secretary in implementing subsection (c).
									(c)Requirement to
				review, revise, or replace certain documentsThe Secretary shall periodically, but not
				less than biennially, review, revise, or replace—
										(1)the National
				Response Plan;
										(2)the National
				Incident Management System;
										(3)the National
				Preparedness Guidance;
										(4)the National
				Preparedness Goal;
										(5)the Targeted
				Capabilities List;
										(6)the Universal Task
				List;
										(7)the National
				Infrastructure Protection Plan;
										(8)the National
				Planning Scenarios;
										(9)any successor to
				any document under any of paragraphs (1) through (8); and
										(10)any other
				national initiatives on acts of terrorism, natural disasters, and other
				emergencies that affects emergency managers, emergency response providers, and
				emergency support providers as necessary.
										(d)Report
										(1)In
				generalNot later than one year after the date on which the
				Advisory Council is established under subsection (a), and not later than every
				two years thereafter, the Advisory Council shall submit to the Secretary a
				report on the recommendations of the Advisory Council for reviewing, revising,
				or replacing such national initiatives.
										(2)ContentsEach
				report shall—
											(A)include a priority
				ranking of essential capabilities for emergency preparedness in order to
				provide guidance to the Secretary and to the Congress on determining the
				appropriate allocation of, and funding levels for, the needs of emergency
				response providers;
											(B)set forth a methodology by which any State,
				local, or tribal government will be able to determine the extent to which it
				possesses or has access to the essential capabilities that State, local, and
				tribal governments having similar risks should obtain;
											(C)describe the
				availability of national voluntary consensus standards, and whether there is a
				need for new national voluntary consensus standards, with respect to training
				and equipment for emergency response providers;
											(D)include such
				additional matters as the Secretary may specify in order to further the
				emergency preparedness capabilities of emergency response providers; and
											(E)include such revisions to the contents of
				previous reports as are necessary to take into account changes in the most
				current risk assessment prepared by and available from the Chief Intelligence
				Officer and the Assistant Secretary for Infrastructure Protection or other
				relevant information as determined by the Secretary.
											(3)Consistency with
				Federal working groupThe Advisory Council shall ensure that its
				recommendations for essential capabilities for emergency preparedness are, to
				the extent feasible, consistent with any preparedness goals or recommendations
				of the Federal working group established under section 319F(a) of the Public
				Health Service Act (42 U.S.C. 247d–6(a)).
										(e)Membership
										(1)In
				generalThe Advisory Council
				shall consist of 30 members appointed by the Secretary, and shall, to the
				extent practicable, represent a geographic (including urban and rural) and
				substantive cross section of emergency managers, emergency response providers,
				and emergency support providers from State, local, and tribal governments,
				including as appropriate—
											(A)members selected
				from the emergency management and response fields, including fire service, law
				enforcement, hazardous materials response, emergency medical services, and
				emergency management personnel;
											(B)health scientists,
				emergency and inpatient medical providers, and public health professionals,
				including—
												(i)experts in
				emergency health care response to chemical, biological, radiological, and
				nuclear terrorism;
												(ii)experts in
				providing mental health care during emergency response operations; and
												(iii)experts in
				stockpiling medical equipment and supplies and medical logistics;
												(C)experts from
				Federal, State, and local governments, and the private sector, representing
				standards-setting organizations, including representation from the voluntary
				consensus codes and standards development community, particularly those with
				expertise in the emergency preparedness and response field;
											(D)State and local
				officials with expertise in terrorism preparedness and emergency management,
				including Adjutants General, subject to the condition that if any such official
				is an elected official representing 1 of the two major political parties, an
				equal number of elected officials shall be selected from each such party;
				and
											(E)members selected
				from the emergency support field, including public works, utilities, and
				transportation personnel who are routinely engaged in emergency
				response.
											(2)Coordination
				with the Departments of Health and Human Services and
				TransportationIn the selection of members of the Advisory
				Council who are health or emergency medical services professionals, the
				Secretary shall coordinate such selection with the Secretaries of Health and
				Human Services and Transportation.
										(3)Ex officio
				membersThe Secretary and the Secretary of Health and Human
				Services shall each designate 1 or more officers of their respective Department
				to serve as ex officio members of the Advisory Council. One of the ex officio
				members from the Department of Homeland Security shall be the designated
				officer of the Federal Government for purposes of subsection (e) of section 10
				of the Federal Advisory Committee Act (5 App. U.S.C.).
										(4)Terms of
				office
											(A)In
				generalExcept as provided in subparagraph (B), the term of
				office of each member of the Advisory Council shall be 3 years.
											(B)Initial
				appointmentsOf the members initially appointed to the Advisory
				Council—
												(i)one-third shall be
				appointed for a term of one year; and
												(ii)one-third shall
				be appointed for a term of two years.
												(f)Applicability of
				Federal Advisory Committee Act
										(1)In
				generalNotwithstanding section 871(a) and subject to paragraph
				(2), the Federal Advisory Committee Act (5 U.S.C. App.), including subsections
				(a), (b), and (d) of section 10 of such Act, and section 552b(c) of title 5,
				United States Code, shall apply to the Advisory Council.
										(2)TerminationSection
				14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not
				apply to the Advisory Council.
										511.Reorganization
				of DirectorateThe Secretary
				may not allocate or reallocate functions among the officers of the Directorate
				of Emergency Management or establish, consolidate, alter, or discontinue
				organizational units within the Directorate of Emergency Management under the
				authority of section 872 until the date that is 120 days after the date on
				which the Secretary submits to Congress a report describing the proposed
				allocation, reallocation, establishment, consolidation, alteration or
				discontinuance.
								BEmergency
				Preparedness
								521.Office of
				Grants and Planning
									(a)In
				generalThere is in the Department an Office of Grants and
				Planning under the authority of the Under Secretary for Emergency
				Management.
									(b)Assistant
				SecretaryThe head of the office shall be the Assistant Secretary
				for Grants and Planning.
									(c)ResponsibilitiesThe
				Assistant Secretary for Grants and Planning shall carry out the following
				responsibilities:
										(1)Administering Department grant programs
				that enhance the capacity of State, regional, local, and tribal governments to
				prevent, prepare for, mitigate against, respond to, and recover from acts of
				terrorism, natural disasters, and other emergencies.
										(2)Ensuring
				coordination of the homeland security assistance programs of the Federal
				Government.
										(3)Establishing
				incentives for the efficient administration of Federal homeland security
				assistance.
										(4)Evaluating the
				effectiveness of funded Department programs and disseminating lessons learned,
				as appropriate.
										(5)Reviewing and
				revising, in consultation with the NIC (as that term is used in section 541)
				and the National Advisory Council on Emergency Management, on a periodic basis,
				but not less than biennially, preparedness documents and capabilities-based
				planning tools, related to catastrophic acts of terrorism, natural disasters,
				and other emergencies, including—
											(A)the National
				Preparedness Goal;
											(B)the Targeted
				Capabilities List;
											(C)the Universal Task
				List;
											(D)the National
				Planning Scenarios; and
											(E)any other document
				or tool in support of Homeland Security Presidential Directive 8 or any other
				Homeland Security Presidential Directive related to the national emergency
				management system.
											(6)Establishing, in
				coordination with State, local, and tribal governments, a clear and accountable
				process for achieving, maintaining, and enhancing national preparedness for
				catastrophic acts of terrorism, natural disasters, and other
				emergencies.
										(7)Providing
				technical assistance to State, local, and tribal governments on catastrophic
				planning and preparedness.
										(8)Developing
				performance measures and metrics for assessing national preparedness.
										(9)Assessing, on a
				periodic basis, but not less than annually, the effectiveness of preparedness
				capabilities at the Federal, State, local, and tribal levels.
										(10)Developing
				priorities for Federal homeland security assistance to State, local, and tribal
				governments on the basis of such periodic assessments.
										(11)Implementing a
				shared resource planning system to facilitate collaborative plan
				development.
										(12)Reviewing, in
				coordination with appropriate Federal departments and agencies, all Federal
				preparedness activities.
										(13)Performing such
				other duties relating to such responsibilities as the Secretary may
				require.
										(d)Annual status
				reportsNot later than 60
				days after the last day of each fiscal year, the Secretary shall provide to
				Congress a status report on the Nation’s level of preparedness during that
				fiscal year, including State, local, and tribal capabilities, the amount and
				use of grants awarded by the Department to State, local, and tribal
				governments, the readiness of Federal response assets, the utilization of
				mutual aid, and an assessment of how the Federal homeland security assistance
				programs support the National Preparedness Goal.
									522.Office of
				Training and Exercises
									(a)In
				generalThere is in the Department an Office of Training and
				Exercises under the authority of the Under Secretary for Emergency
				Management.
									(b)Assistant
				SecretaryThe head of the office shall be the Assistant Secretary
				for Training and Exercises.
									(c)ResponsibilitiesThe
				Assistant Secretary for Training and Exercises shall—
										(1)establish specific
				requirements for training programs and exercises for Federal, State, regional,
				local, and tribal government officials, emergency response providers, emergency
				support providers, and other entities as appropriate;
										(2)design, develop,
				perform, and evaluate training programs and exercises at all levels of
				government to enhance and test the Nation’s capability to prevent, prepare for,
				mitigate against, respond to, and recover from threatened or actual acts of
				terrorism, natural disasters, and other emergencies;
										(3)establish common
				supporting methodology for training programs and exercises;
										(4)define and
				implement performance measures for training programs and exercises;
										(5)coordinate the
				training and exercise activities of the Department;
										(6)serve as the
				primary point of contact in the Department for homeland security training and
				exercises for other Federal departments and agencies;
										(7)identify, analyze,
				and monitor the implementation of best practices and lessons learned with
				respect to training and exercises;
										(8)establish a
				comprehensive program for the professional development and education of
				homeland security personnel at all levels of government, nongovernmental
				organizations, and emergency management personnel in the private sector;
				and
										(9)perform such other
				duties relating to such responsibilities as the Secretary may require.
										(d)Transfer
										(1)In
				generalThe Assistant
				Secretary for Training and Exercises shall have authority over the
				following:
											(A)The Center for Domestic
				Preparedness.
											(B)The National
				Emergency Training Center.
											(C)The National
				Exercise and Evaluation Program.
											(2)Noble Training
				CenterThe Noble Training Center is transferred to the Center for
				Domestic Preparedness. The Center for Domestic Preparedness shall integrate the
				Noble Training Center into the program structure of the Center for Domestic
				Preparedness.
										(e)National
				exercise program
										(1)In
				generalThe Secretary, acting through the Assistant Secretary for
				Training and Exercises, shall carry out a National Exercise Program for the
				purpose of testing, evaluating, and enhancing the capabilities of Federal,
				State, regional, local, and tribal government entities to prevent, prepare for,
				respond to, mitigate against, and recover from threatened or actual acts of
				terrorism, natural disasters, and other emergencies.
										(2)Contents of
				ProgramThe National Exercise Program—
											(A)shall enhance
				coordination for preparedness between all levels of government, emergency
				response providers, emergency support providers, nongovernmental organizations,
				international governments and organizations, and the private sector;
											(B)shall be—
												(i)multidisciplinary
				in nature, including, as appropriate, information analysis and cybersecurity
				components;
												(ii)as realistic as
				practicable and based on current risk assessments, including credible threats,
				vulnerabilities, and consequences;
												(iii)carried out with
				the minimum degree of notice to involved parties regarding the timing and
				details of such exercises, consistent with safety considerations;
												(iv)evaluated against
				performance measures and followed by corrective action to solve identified
				deficiencies; and
												(v)assessed to learn
				best practices, which the Secretary shall share with appropriate Federal,
				State, regional, local, and tribal personnel, authorities, and training
				institutions for emergency managers, emergency response providers, and
				emergency support providers; and
												(C)shall provide
				assistance to State, regional, local, and tribal governments with the design,
				implementation, and evaluation of exercises that—
												(i)conform to the
				requirements under subparagraph (B);
												(ii)are consistent
				with any applicable State or urban area homeland security strategy or
				plan;
												(iii)support
				implementation of—
													(I)the National
				Incident Management System;
													(II)the National
				Response Plan;
													(III)the National
				Preparedness Goal;
													(IV)the National
				Preparedness Guidance;
													(V)the National
				Infrastructure Protection Plan; and
													(VI)any other similar
				national initiatives; and
													(iv)provide for
				systematic evaluation of readiness.
												(3)National level
				exercisesThe Secretary,
				acting through the Assistant Secretary for Training and Exercises, shall
				periodically but not less than biennially, perform national exercises for the
				following purposes:
											(A)To involve in
				national exercises high-ranking officials from—
												(i)Federal, State,
				local, tribal, and international governments;
												(ii)nongovernmental
				organizations, including faith-based organizations;
												(iii)the private
				sector; and
												(iv)others as the
				Secretary considers appropriate.
												(B)To test and
				evaluate, in coordination with the Attorney General and the Secretary of
				Defense, the capability of Federal, State, local, and tribal governments to
				detect, disrupt, and prevent threatened or actual catastrophic acts of
				terrorism, especially those involving weapons of mass destruction.
											(C)To test and evaluate the readiness of
				Federal, State, local, and tribal governments to respond in a coordinated and
				unified manner to catastrophic acts of terrorism, natural disasters, and other
				emergencies.
											(D)To test and evaluate the readiness of
				Federal, State, local, and tribal governments to recover from catastrophic acts
				of terrorism, natural disasters, and other emergencies.
											(4)Coordination and
				consultationIn carrying out the National Exercise Program, the
				Secretary shall—
											(A)coordinate
				with—
												(i)components of the
				Department that have expertise in exercises, including the Coast Guard, the
				United States Secret Service, United States Customs and Border Protection, and
				United States Immigration and Customs Enforcement; and
												(ii)such other
				Federal departments and agencies as the Secretary determines are appropriate;
				and
												(B)consult regularly
				with—
												(i)a
				geographic and substantive cross section of emergency managers, emergency
				response providers, and emergency support providers (including such providers
				located in both urban and rural areas);
												(ii)Federal, State,
				and local training institutions for emergency managers, emergency response
				providers, and emergency support providers; and
												(iii)State and local
				officials, including Adjutants General, with expertise in terrorism
				preparedness and emergency management.
												(5)Top official
				prevention exercisesNot later than one year after the date of
				enactment of the Foundations for Emergency Management Act, the Secretary,
				acting through the Assistant Secretary for Training and Exercises, shall
				establish a program through which the Secretary carries out periodically but
				not less than biennially a national terrorism prevention exercise for the
				purposes of—
											(A)involving in
				national exercises high-ranking officials from Federal, State, local, tribal,
				and international governments, as the Secretary considers appropriate;
				and
											(B)testing and evaluating, in coordination
				with the Attorney General and the Secretary of Defense, the capability of
				Federal, State, local, and tribal government entities to detect, disrupt, and
				prevent threatened or actual catastrophic acts of terrorism.
											(6)National
				exercise strategyThe Secretary, acting through the Assistant
				Secretary for Training and Exercises, shall develop a multi-year national
				homeland security exercise plan and submit the plan to the Homeland Security
				Council for review and approval.
										(f)National
				Training Program
										(1)In
				generalThe Secretary, acting
				through the Assistant Secretary for Training and Exercises, shall carry out a
				National Training Program for the purpose of enhancing the capabilities of the
				Nation’s emergency managers, emergency response providers, and emergency
				support providers to prevent, prepare for, respond to, mitigate against, and
				recover from threatened or actual acts of terrorism, natural disasters, and
				other emergencies.
										(2)RequirementsThe
				National Training Program shall provide training that—
											(A)reaches multiple
				disciplines, including Federal, State, and local government officials,
				emergency managers, emergency response providers, emergency support providers,
				the private sector, international governments and organizations, and other
				entities as the Secretary considers appropriate;
											(B)provides training
				at the awareness, performance, and management and planning levels;
											(C)utilizes multiple
				training mediums and methods, including—
												(i)direct
				delivery;
												(ii)train-the-trainer;
												(iii)computer-based
				training;
												(iv)web-based
				training; and
												(v)video
				teleconferencing;
												(D)is consistent with
				any applicable State or urban area homeland security strategy or plan;
											(E)is consistent
				with, and supports implementation of, the National Incident Management System,
				the National Response Plan, the National Preparedness Goal, the National
				Preparedness Guidance, the National Infrastructure Protection Plan, and other
				such national initiatives;
											(F)is evaluated
				against clear and consistent performance measures; and
											(G)to the greatest
				extent practicable, utilizes State, regional, and tribal training
				institutions.
											(3)National
				voluntary consensus standardsThe Secretary shall—
											(A)support the
				development, promulgation, and regular updating as necessary of national
				voluntary consensus standards for training; and
											(B)ensure that the
				training provided under the National Training Program is consistent with such
				standards.
											(4)Training
				partnersIn developing and delivering training under the National
				Training Program, the Secretary shall—
											(A)work with
				government training facilities, academic institutions, private organizations,
				and other entities that provide specialized, state-of-the-art training for
				emergency managers, emergency response providers, or emergency support
				providers; and
											(B)utilize, as
				appropriate, training courses provided by community colleges, State and local
				public safety academies, State and private universities, and other
				facilities.
											(5)Coordination and
				consultationIn carrying out
				the National Training Program, the Secretary shall—
											(A)coordinate
				with—
												(i)components of the
				Department that have expertise in training, including the Coast Guard, the
				United States Secret Service, the United States Fire Administration, and the
				Federal Law Enforcement Training Center; and
												(ii)such other
				Federal departments and agencies as the Secretary determines are appropriate;
				and
												(B)consult regularly
				with—
												(i)a
				geographic and substantive cross section of emergency managers, emergency
				response providers, and emergency support providers (including such providers
				located in both urban and rural areas); and
												(ii)State and local
				officials, including Adjutants General, with expertise in terrorism
				preparedness and emergency management.
												(g)Remedial Action
				Management ProgramThe
				Secretary, acting through the Assistant Secretary for Training and Exercises,
				shall establish a Remedial Action Management Program to—
										(1)identify and
				analyze training, exercises, and real-world events for lessons learned and best
				practices;
										(2)generate after
				action reports for Incidents of National Significance as declared by the
				Secretary under the National Response Plan;
										(3)disseminate
				lessons learned and best practices;
										(4)monitor the
				implementation of lessons learned and best practices;
										(5)conduct remedial
				action tracking and long-term trend analysis; and
										(6)certify
				that—
											(A)recipients of
				Federal homeland security assistance have implemented lessons learned and best
				practices, as appropriate; and
											(B)ensure that no
				recipient uses any Federal homeland security assistance without such
				certification.
											(h)National
				domestic preparedness consortiumThere is in the Department a
				National Domestic Preparedness Consortium that—
										(1)includes as
				members—
											(A)the Center for
				Domestic Preparedness;
											(B)the New Mexico
				Institute of Mining and Technology;
											(C)Louisiana State
				University;
											(D)the Texas A&M
				University System; and
											(E)the Nevada Test
				Site of the Department of Energy.
											(2)identifies,
				develops, tests, and delivers training to State, local, and tribal emergency
				response providers;
										(3)provides onsite
				and mobile training at the performance and management and planning levels;
				and
										(4)facilitates the
				delivery of awareness level training by the training partners of the
				Department.
										(i)National
				exercise simulation centerThere is in the Department a National
				Exercise Simulation Center that uses a mix of live, virtual, and constructive
				simulations to—
										(1)prepare elected officials, emergency
				managers, emergency response providers, and emergency support providers at all
				levels of Government to operate cohesively;
										(2)provide a learning
				environment for the homeland security personnel of all Federal departments and
				agencies;
										(3)assist in the
				development of operational procedures and exercises, particularly those based
				on catastrophic incidents; and
										(4)allow incident
				commanders to exercise decisionmaking in a simulated environment.
										523.Essential
				capabilities
									(a)Establishment of
				essential capabilities
										(1)In
				generalBuilding upon the National Preparedness Goal, the
				Secretary, acting through the Assistant Secretary for Grants and Planning,
				shall regularly update, revise, or replace essential capabilities for State,
				local, and tribal government emergency preparedness, in consultation with the
				following:
											(A)The National
				Advisory Council on Emergency Management under section 509.
											(B)Components of the
				Department, including the Under Secretary for Science and Technology, the Chief
				Intelligence Officer, the Director for Operations Coordination, the Assistant
				Secretary for Policy, the Assistant Secretary for Transportation Security, the
				Assistant Secretary for Infrastructure Protection, the Assistant Secretary for
				Cybersecurity and Telecommunications, the Commissioner of United States Customs
				and Border Protection, and the Commandant of the Coast Guard.
											(C)The Secretary of
				Health and Human Services.
											(D)Other appropriate
				Federal departments and agencies.
											(E)State, local, and
				tribal emergency response providers.
											(F)State, local, and tribal emergency support
				providers.
											(G)State, local, and
				tribal prevention and emergency management officials, including Adjutants
				General.
											(H)Consensus-based
				standardmaking organizations responsible for setting standards relevant to
				emergency managers, emergency response providers, and emergency support
				providers.
											(2)DeadlinesThe
				Secretary shall update, revise, or replace the essential capabilities under
				paragraph (1) not later than 30 days after receiving the report submitted by
				the National Advisory Council on Emergency Management under section
				509(d).
										(3)Report on
				provision of essential capabilitiesThe Secretary shall ensure
				that a report containing a detailed description of the essential capabilities
				is provided promptly to State and tribal governments and to Congress. The
				States shall make the description of the essential capabilities available as
				appropriate to local governments within their jurisdictions.
										(b)ObjectivesThe
				Secretary shall ensure that essential capabilities meet the following
				objectives:
										(1)Essential capabilities shall describe
				specifically the planning, personnel, equipment, training, and exercises that
				State, local, or tribal governments should possess or have access to for
				purposes of the Department’s goals for emergency preparedness based on—
											(A)the National
				Preparedness Goal and supporting directives, policies, and guidelines;
											(B)the most current
				risk assessment available from the Chief Intelligence Officer of the threats of
				terrorism against the United States;
											(C)the risks faced by
				different types of communities, including communities of various sizes,
				geographies, and other distinguishing characteristics; and
											(D)the principles of
				regional coordination and mutual aid among State, local, and tribal
				governments.
											(2)Essential
				capabilities shall be sufficiently flexible so as to allow State, local, and
				tribal government officials to establish priorities based on local or regional
				needs while reaching nationally determined emergency preparedness levels within
				a specified time period.
										(3)Essential
				capabilities shall be designed to enable the measurement of progress toward
				specific emergency preparedness goals.
										(c)Factors to be
				considered
										(1)In
				generalIn updating, revising, or replacing essential
				capabilities for State, local, or tribal governments under subsection (a)(1),
				the Secretary specifically shall consider the variables of threat,
				vulnerability, and consequences with respect to population (including transient
				commuting and tourist populations), areas of high population density, critical
				infrastructure, coastline, and international borders.
										(2)Basis for
				considerationSuch consideration shall be based upon the most
				current risk assessment available from the Chief Intelligence Officer and the
				Assistant Secretary for Infrastructure Protection of the threats of terrorism
				against the United States and the needs described in the National Preparedness
				Goal and the directives, policies, and guidelines supporting the National
				Preparedness Goal.
										524.Catastrophic
				planning
									(a)PurposeThe purpose of this section is to ensure
				that, in return for Federal funds, State and local governments take
				responsibility for preparing and planning for catastrophic incidents.
									(b)Catastrophic
				incident definedIn this
				section, the term catastrophic incident means any natural or
				manmade incident, including terrorism, that results in extraordinary levels of
				mass casualties, damage, or disruption severely affecting the population,
				infrastructure, environment, economy, national morale, or government
				functions.
									(c)Catastrophic
				emergency plans requiredThe Secretary, acting through the
				Assistant Secretary for Grants and Planning and in consultation with the
				Assistant Secretary for Training and Exercises, shall require any State or
				urban area that submits an application to the Secretary for Federal homeland
				security financial assistance administered by the Department to maintain a
				catastrophic emergency plan to be implemented in the event of a catastrophic
				incident. The Secretary shall require the State or urban area to update,
				implement, and exercise the catastrophic emergency plan as necessary.
									(d)RequirementsEach
				catastrophic emergency plan required under this section, with respect to a
				State or urban area, shall include—
										(1)evacuation and
				sheltering in place procedures for the general population of the State or urban
				area;
										(2)the procedures in
				place to address the pre-positioning of food, medical and fuel supplies;
										(3)the evacuation and
				sheltering in place procedures for populations with special needs, including
				persons with disabilities, health problems, language barriers, and income
				barriers, the elderly, children, and individuals with pets, service animals, or
				farm animals;
										(4)sheltering options
				for displaced populations;
										(5)the augmentation
				of response resources;
										(6)regional planning,
				mutual aid agreements, and requests for assistance that can meet urgent
				needs;
										(7)the adequacy of
				delivery networks for critical services and supplies;
										(8)the degree to
				which the plan is mutually supportive among contiguous jurisdictions and
				States;
										(9)the use of all
				available and appropriate transportation modes and resources, including the
				identification of routes of egress and ingress, and destinations;
										(10)the changes in
				authorities or regulations which may be necessary for the plan to meet the
				demands of a catastrophic event;
										(11)contingency plans
				for the survivability, sustainability, and interoperability of emergency
				communications systems;
										(12)procedures for
				disseminating timely and accurate public alerts and warnings;
										(13)procedures and
				policies for the continuity of operations for government and other essential
				services;
										(14)search and rescue
				procedures for populations with special needs, including persons with
				disabilities, health problems, language barriers, and income barriers, the
				elderly, children, and individuals with pets, service animals, or farm animals;
				and
										(15)a clearly defined
				command structure.
										(e)ConsistencyA
				catastrophic emergency plan required under this section shall be consistent
				with, and support the implementation of—
										(1)any applicable
				State or urban area homeland security strategy or plan; and
										(2)the National
				Incident Management System, the National Response Plan, the National
				Preparedness Goal, the National Preparedness Guidance, the National
				Infrastructure Protection Plan, and other such national initiatives as may be
				determined by the Secretary.
										(f)Peer review
				certification
										(1)Development of
				regional plansEach Regional Director for Emergency Management
				under section 504, in coordination with the Assistant Secretary for Grants and
				Planning, shall develop a process of peer review for any catastrophic emergency
				plan submitted under subsection (a) by a State or urban area in the
				geographical area in which the Regional Office directed by that Regional
				Director for Emergency Management is located.
										(2)Deadline for
				submission of plansNot later than one year after the date of the
				enactment of the Foundations for Emergency Management Act, each Regional
				Director for Emergency Management shall submit a plan to the National Advisory
				Council on Emergency Management describing the peer review process developed by
				the Regional Director for Emergency Management. The National Advisory Council
				on Emergency Management shall review and approve or disapprove each such
				plan.
										(g)Remedial
				actionNot later than 90 days after completion of exercises under
				subsection (a), the Secretary, in consultation with the Assistant Secretary for
				Training and Exercises, shall develop a lessons learned and remedial action
				strategy for catastrophic planning.
									(h)ConsultationIn
				developing the catastrophic emergency plan required under this section, a State
				or urban area shall consult with and seek appropriate comments from—
										(1)local governments
				within the urban area or State;
										(2)a geographic and
				substantive cross section of emergency managers, emergency response providers,
				and emergency support providers within the urban area or State (including, in
				the case of a State, such providers from both urban and rural areas within the
				State);
										(3)locally governed
				multijurisdictional councils of governments and regional planning commissions;
				and
										(4)appropriate private
				sector sources.
										525.System
				assessment and validation for emergency responders program
									(a)In
				generalThe Secretary, acting
				through the Under Secretary for Emergency Management and in coordination with
				the Under Secretary for Science and Technology, shall establish a System
				Assessment and Validation for Emergency Responders Program to provide high
				quality, impartial, and operationally relevant evaluations and validations of
				critical emergency response provider-related equipment and systems and provide
				such evaluations and validations to emergency response providers in an
				operationally useful form.
									(b)RequirementsThe
				program established under subsection (a) shall—
										(1)provide impartial, practitioner relevant,
				and operationally oriented assessments and validations of emergency response
				provider equipment and systems that have not previously third-party certified
				to a national voluntary census standard adopted by the Department,
				including—
											(A)commercial,
				off-the-shelf emergency response provider equipment and systems in all
				equipment list categories of the Standardized Equipment List published by the
				Interagency Board for Equipment Standardization and Interoperability;
				and
											(B)such other
				equipment or systems as the Secretary determines are appropriate;
											(2)provide information
				that enables decision-makers and emergency response providers to better select,
				procure, use, and maintain emergency response provider equipment or
				systems;
										(3)assess and
				validate the performance of products within a system and systems within
				systems; and
										(4)provide
				information and feedback to emergency response providers through a
				well-maintained, Internet-accessible database.
										(c)Assessment and
				validation processThe assessment and validation of emergency
				response provider equipment and systems shall utilize multiple evaluation
				techniques, including—
										(1)operational
				assessments of equipment performance on vehicle platforms;
										(2)technical
				assessments on a comparative basis of system component performance across makes
				and models under controlled conditions; and
										(3)integrative
				assessments on an individual basis of system component interoperability and
				compatibility with other system components.
										(d)CoordinationIn assessing and validating personnel
				protective equipment under this section, the Secretary shall, to the extent
				practicable, coordinate with the Director of the National Institute for
				Occupational Safety and Health.
									526.National Homeland
				Security Academy
									(a)Establishment
										(1)In
				generalThe Secretary—
											(A)shall establish
				the National Homeland Security Academy (referred to in this section as the
				Academy) within the Office of Training and Exercises of the
				Department; and
											(B)may enter into
				cooperative agreements with other agencies or entities to utilize space and
				provide for the lease of real property for the Academy or any component of the
				Academy.
											(2)CompositionThe
				Academy shall consist of—
											(A)the National
				Homeland Security Education and Strategy Center (referred to in this section as
				the Strategy Center) to provide fundamental instruction and
				develop a homeland security curriculum focusing primarily on the Federal
				Government’s overall strategy, goals, methods, and techniques;
											(B)a communications
				network capable of delivering distance learning opportunities, at the direction
				of the Strategy Center;
											(C)the programs of
				the Office of State and Local Government Coordination and Preparedness’ Center
				for Homeland Defense and Security located at the Naval Postgraduate School, and
				such programs shall be incorporated into the Academy in a manner to be
				determined by the Secretary; and
											(D)the National
				Homeland Security Education Network, which—
												(i)shall be composed
				of representatives from all of the academies and training centers within the
				jurisdiction of the Department;
												(ii)shall work with
				the Academy to develop a standardized homeland security curriculum to be
				incorporated, as appropriate, at each academy and training center to ensure
				that the focus of the individual centers is coordinated with the centralized
				educational strategies and goals of the Academy; and
												(iii)shall not affect
				the respective missions and goals of the participating academies and training
				centers.
												(3)MissionThe
				mission of the Academy shall be to—
											(A)establish an
				educational system to—
												(i)cultivate leaders
				in homeland security; and
												(ii)ensure that
				Federal, State, local, tribal, and private sector officials get the full range
				of skills needed to provide robust homeland security;
												(B)provide strategic
				education and training to carry out the missions of the Department of Homeland
				Security;
											(C)provide
				cross-disciplinary and joint education and training to Federal, State, and
				local government officials responsible for the direct application and execution
				of vital homeland security missions; and
											(D)focus primarily on
				shorter-term classes and exercises to maximize participation by the homeland
				security community.
											(4)Enrollment
				target
											(A)In
				generalThe Strategy Center shall have an initial annual
				enrollment target of 1,000 resident students, as described in subsection
				(b)(3)(A).
											(B)Non-resident
				studentsThe enrollment target under subparagraph (A) does not
				include non-resident students, including students who participate in electronic
				learning systems.
											(5)Responsibilities
											(A)In
				generalIn addition to providing traditional course work and
				hands-on training exercises, the Academy shall encourage the development and
				use of modern technology to ensure that the training offered at the Academy,
				and to organizations and individuals receiving instruction over electronic
				learning systems—
												(i)is
				tailored to the unique needs of the individuals and groups that need
				training;
												(ii)efficiently uses
				such technology; and
												(iii)translates
				directly into practical skills.
												(B)Instructional
				materialsThe Academy shall develop instructional requirements
				for courses related to its mission that are supported with materials that are
				adequately reviewed and continuously updated.
											(C)Certification
												(i)In
				generalThe Academy may establish certification criteria for
				students in areas related to its mission, in consultation with the Network
				established under subsection (e).
												(ii)RecertificationThe
				criteria established under clause (i) shall include requirements for
				recertification and ensure the availability of needed assessment tools.
												(D)Information
				repositoryThe Academy shall provide a repository of approved
				instructional materials, instructional software, and other materials that are
				easily accessible by participants.
											(E)Communication
				networksThe Academy shall certify, and operate, if necessary, a
				secure, reliable communication system capable of delivering instructional
				materials to participants at any time and place.
											(F)Instruction and
				expertiseThe Academy shall certify instructors, experts,
				counselors, and other individuals who can provide answers and advice to
				students over communication systems.
											(6)Strategy
				Center
											(A)ResponsibilitiesThe
				Strategy Center shall—
												(i)provide curriculum
				development and classroom instruction for resident students that focus on the
				strategic goals, methods, and techniques for homeland security;
												(ii)provide
				instruction—
													(I)primarily to
				Federal employees described under subsection (b)(3)(A) with homeland security
				responsibilities; and
													(II)to small numbers
				of State and local government officials and private individuals; and
													(iii)direct the
				operation of the Academy’s electronic learning systems.
												(B)CurriculumThe
				curriculum taught at the Strategy Center shall—
												(i)include basic
				education about homeland security, the Department, and the relationship of the
				directorates within the Department;
												(ii)include the
				relationship between the Department and other Federal, State, and local
				agencies with homeland security responsibilities; and
												(iii)be developed
				with assistance from the National Homeland Security Education Network.
												(b)Administration
										(1)Executive
				DirectorThe Secretary shall appoint an Executive Director for
				the Academy, who shall—
											(A)administer the
				operations of the Academy;
											(B)establish an
				Academic Board, to be headed by the Dean of the Academic Board, appointed under
				paragraph (2);
											(C)hire initial staff
				and faculty, as appropriate and necessary;
											(D)contract with
				practitioners and experts, as appropriate, to supplement academic
				instruction;
											(E)make
				recommendations to the Secretary regarding long-term staffing and funding
				levels for the Academy; and
											(F)report to the
				Executive Director of the Office of State and Local Government Coordination and
				Preparedness.
											(2)Dean of the
				Academic BoardThe Executive Director shall appoint, with the
				approval of the Secretary, a permanent professor to serve as Dean of the
				Academic Board and perform such duties as the Executive Director may
				prescribe.
										(3)Director of
				AdmissionsThe Executive Director shall appoint, with the
				approval of the Secretary, a Director of Admissions, who shall—
											(A)grant admission to
				the Strategy Center to—
												(i)new employees of
				the Department, who have clear homeland security responsibilities;
												(ii)mid-level
				executive employees of the Department, including employees that receive academy
				or other training, who demonstrate a need for cross-disciplinary or advanced
				education and training and have been endorsed by the appropriate Under
				Secretary;
												(iii)other Federal
				employees with homeland security responsibilities who have been endorsed by the
				head of their agency;
												(iv)State and local
				employees who—
													(I)demonstrate a
				clear responsibility for providing homeland security; and
													(II)possess the
				nomination of the Governor of their State, or Head of applicable jurisdiction;
				and
													(v)private sector
				applicants who demonstrate a clear responsibility for providing homeland
				security;
												(B)ensure that
				students from each level of government and the private sector are included in
				all programs and classes, whenever appropriate; and
											(C)perform such
				duties as the Executive Director may prescribe.
											(c)Board of
				Visitors
										(1)EstablishmentBefore
				the Academy admits any students, the Secretary shall establish a Board of
				Visitors (in this section referred to as the Board) to—
											(A)assist in the
				development of curriculum and programs at the Academy; and
											(B)recommend the site
				for the location of the Strategy Center.
											(2)Membership
											(A)CompositionThe
				Board will be composed of—
												(i)the Secretary, or
				designee, who shall serve as chair;
												(ii)the Executive
				Director of the Academy, or designee, who shall be a nonvoting member;
												(iii)the Chairman of
				the Committee on Homeland Security and Governmental Affairs of the Senate, or
				designee;
												(iv)the Ranking
				Member of the Committee on Homeland Security and Governmental Affairs of the
				Senate, or designee;
												(v)the Chairman of
				the Committee on Homeland Security of the House of Representatives, or
				designee;
												(vi)the Ranking
				Member of the Committee on Homeland Security of the House of Representatives,
				or designee;
												(vii)the Secretary of
				Health and Human Services, or designee;
												(viii)the Secretary
				of Defense, or designee;
												(ix)the Secretary of
				Education, or designee;
												(x)the
				Secretary of Transportation, or designee;
												(xi)the Director of
				the Federal Bureau of Investigation, or designee;
												(xii)4 persons, who
				shall be appointed by the Secretary for 2-year terms to represent State and
				local governments; and
												(xiii)4 persons, who
				shall be appointed by the Secretary for 2-year terms to represent first
				responders.
												(B)ProhibitionAny
				person described under subparagraph (A), whose membership on the Board would
				create a conflict of interest, shall not serve as a member of the Board.
											(C)VacanciesIf
				a member of the Board dies or resigns from office, the official who designated
				the member shall designate a successor for the unexpired portion of the
				term.
											(3)Duties
											(A)Academy
				visitsThe Board shall visit the Academy not less than annually,
				and may, with the approval of the Secretary, make other visits to the Academy
				in connection with the duties of the Board or to consult with the Executive
				Director of the Academy.
											(B)InquiriesThe
				Board shall inquire into the curriculum, instruction, physical equipment,
				fiscal affairs, academic methods, student body composition, and other matters
				relating to the Academy that the Board decides to consider.
											(C)Reports
												(i)Annual
				reportNot later than 60 days after each annual visit, the Board
				shall submit a written report to the Secretary, which describes its action, and
				of its views and recommendations pertaining to the Academy.
												(ii)Additional
				reportsAny report of a visit, other than the annual visit,
				shall, if approved by a majority of the members of the Board, be submitted to
				the Secretary not later than 60 days after the approval.
												(4)Travel
				expensesThe members of the Board shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for
				employees of agencies under subchapter I of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Board.
										(d)Reports to
				Congress
										(1)Curriculum and
				attendanceThe Secretary shall submit an annual report that
				describes the curriculum of, and enrollment at, the Academy to—
											(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate; and
											(B)the Committee on
				Homeland Security of the House of Representatives.
											(2)Feasibility
				reportNot later than 1 year after the establishment of the
				Academy, the Secretary shall submit a report to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Homeland
				Security of the House of Representatives that—
											(A)recommends an
				appropriate combination of students from Federal, State, and local government
				and the private sector, and the percentage of costs related to the education of
				each of these student groups that should be reimbursable;
											(B)describes the
				feasibility of expanding the Academy in regional offices established by the
				Department or other government or university programs to provide ongoing
				education and training for Federal employees with homeland security
				responsibilities; and
											(C)describes the
				feasibility of providing education for the general public through electronic
				learning systems.
											(e)National Homeland
				Security Education Network
										(1)EstablishmentThe
				Executive Director of the Academy shall establish a National Homeland Security
				Education Network (referred to in this section as the Network),
				as described under subsection (a)(2)(B).
										(2)MembershipThe
				Network shall be comprised of representatives from Federal training and
				certification organizations, including—
											(A)the National
				Homeland Security Academy;
											(B)the Office of
				Domestic Preparedness;
											(C)the National
				Domestic Preparedness Consortium;
											(D)the Center for
				Homeland Defense and Security at the Naval Postgraduate School;
											(E)the Federal Law
				Enforcement Training Center, including all schools or training and education
				programs managed or co-located with the Center;
											(F)the Customs and
				Border Protection Academy;
											(G)the Border Patrol
				Academy;
											(H)the Bureau of
				Immigration and Customs Enforcement Academy;
											(I)the Secret Service
				Academy;
											(J)the United States
				Coast Guard Academy, including all schools within the jurisdiction of the Coast
				Guard Academy;
											(K)the Emergency
				Management Institute;
											(L)the Animal and
				Plant Health Inspection Service Training Program;
											(M)the Federal Air
				Marshal Training Center;
											(N)the National Fire
				Academy; and
											(O)other relevant
				training facilities within the Department.
											(3)Curriculum
				requirementsThe curriculum and course work developed as part of
				the Network shall be incorporated into the curriculum of the institutions
				listed under paragraph (2), as appropriate, to ensure that students at these
				institutions understand how their homeland security responsibilities relate to
				other homeland security responsibilities in the Department and other Federal,
				State, and local agencies. The training centers and academies listed under
				paragraph (2) shall retain their respective missions and goals.
										(4)Semi-annual
				meetingsThe Executive Director and the Dean of the Academic
				Board shall meet with the Network not less than once every 6 months to—
											(A)discuss curriculum
				requirements; and
											(B)coordinate
				training activities within the Network.
											(5)ReportsNot
				later than 2 years after the date of enactment of this section, and every 2
				years thereafter, the Network shall submit a report to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security of the House of Representatives, which describes the
				Network’s—
											(A)strategy for using
				advanced instructional technologies;
											(B)plans for future
				improvement; and
											(C)success in working
				with other organizations in achieving the goals described under subparagraphs
				(A) and (B).
											527.Office of Public and
				Community Preparedness
									(a)In
				generalThere is in the Directorate of Emergency Management an
				Office of Public and Community Preparedness.
									(b)DirectorThe
				Office shall be headed by a Director, who shall be appointed by the Secretary.
				The Director shall report directly to the Assistant Secretary for Grants and
				Planning.
									(c)ComponentsThe
				Office of Public and Community Preparedness shall consist of the
				following:
										(1)The various
				component programs of the Citizen Corps, including Community Emergency Response
				Teams, Fire Corps, Volunteers in Police Service, USA on Watch, and the Medical
				Reserve Corps.
										(2)The Internet
				website known as Ready.gov and the components of that website, including Ready
				Businesses, Ready Kids, and Listo.
										(3)Such other duties
				relating to community, public, and citizen preparedness as the Secretary may
				provide.
										(d)ResponsibilitiesThe
				Director of the Office of Public and Community Preparedness, in coordination
				with and support of the Regional Directors of Emergency Management under
				section 504, shall have the primary responsibility within the Department for
				assisting the efforts of State, local, and tribal governments in preparing
				citizens and communities in the United States for acts of terrorism, natural
				disasters, and other emergencies, including primary responsibility for each of
				the following:
										(1)Coordinating and
				supporting public and community preparedness efforts at all levels of
				Government.
										(2)Serving as the
				principal advisor to the Secretary on public and community preparedness
				issues.
										(3)Developing guidance
				on citizen preparedness for grants to State, local, and tribal
				governments.
										(4)Providing, through
				the Regional Offices under section 504, State, local, and tribal Citizen Corps
				Councils with tools, information, and technical assistance to connect local and
				national citizen preparedness efforts.
										(5)Directing,
				managing, and implementing all programs associated with the entities under
				subsection (c).
										(6)Establishing
				specialized preparedness programs for at-risk communities under subsection
				(e).
										(7)Ensuring
				coordination with private sector entities, faith-based groups, other
				nongovernmental organizations, special needs groups, emergency managers,
				emergency response providers, emergency support providers, and international
				organizations, in order to promote citizen preparedness and
				participation.
										(8)Developing a
				comprehensive program of public service announcements for use on a national
				basis or, in consultation with State, local, or tribal governments, on a
				regional, State, or local basis.
										(9)Assisting in the
				implementation of national strategies for public and community preparedness,
				including the development of individual preparedness skills and capabilities,
				including assembling preparedness kits, developing emergency communications
				plans, training in basic fist aid, and learning how to react to a variety of
				emergencies.
										(e)At-risk
				communitiesIn carrying out the responsibilities under this
				section, the Director shall consider the unique preparedness challenges faced
				by persons with disabilities, health problems, language barriers, and income
				barriers, the elderly, children, and individuals with pets, service animals, or
				farm animals.
									(f)National Citizen
				Corps Council
										(1)In
				generalThere is in the Directorate a National Citizen Corps
				Council. The Under Secretary for Emergency Management or a designee shall serve
				as chair of the Council.
										(2)MembershipThe
				Council shall consist of national leaders of organizations and associations
				representing at risk communities described under subsection (e), emergency
				managers, emergency response providers, emergency support providers, community
				and volunteer service providers, government, and the private sector.
										(3)ResponsibilitiesThe
				responsibilities of the Council are as follows:
											(A)To work together
				at the national level and encourage members of the Council at the State, local,
				and tribal level to collaborate in support of the Citizen Corps.
											(B)To identify
				opportunities for Federal, State, local, and tribal organizations to
				collaborate to accomplish the shared goals of the Citizen Corps
				programs.
											(C)To encourage the
				development and support of local Citizen Corps Councils and to advance the
				Citizen Corps mission across the country.
											(D)To exchange facts
				and information on programs to promote public awareness, training, safety, and
				volunteer service opportunities and on safety and preparedness messages to be
				conveyed to the public.
											(E)To develop and
				disseminate messages on safety and emergency preparedness that will be
				effective in engaging communities and individuals in the Citizen Corps.
											(F)To serve as the
				catalyst for engaging others within their areas of expertise to promote the
				Citizen Corps mission.
											(4)MeetingsThe
				Under Secretary for Emergency Management or a designee shall convene meetings
				of the National Citizen Corps Council at the discretion of the Under Secretary
				or at the direction of the Secretary.
										(g)CoordinationThe
				Director shall—
										(1)coordinate with
				other Federal entities, as appropriate, including the Departments of Health and
				Human Services, Justice, Commerce, and Education, the Environmental Protection
				Agency, and the Corporation for National and Community Service, to enhance
				public and community preparedness;
										(2)coordinate with
				State, local, and tribal governments; and
										(3)subject to the
				availability of appropriations, make grants and enter into contracts and
				cooperative agreements with other Federal agencies and nongovernmental
				organizations, as may be necessary and proper to carry out the responsibilities
				of the Director under this section.
										528.Prescripted
				mission assignments and requests for assistanceThe Secretary shall develop prescripted
				mission assignments and requests for assistance for assets most likely to be
				used in responding to future emergencies and disasters.
								CEmergency
				Response
								541.National
				incident management system and national response plan integration
				center
									(a)In
				generalThere is in the Directorate of Emergency Management a
				National Incident Management System and National Response Plan Integration
				Center (referred to in this section as the NIC).
									(b)DirectorThe
				NIC shall be headed by a Director, who shall be appointed by the Secretary. The
				Director shall report directly to the Deputy Under Secretary for Response and
				Recovery.
									(c)ResponsibilitiesThe Director, in consultation with the
				Assistant Secretary for Grants and Planning, the Assistant Secretary for
				Training and Exercises, the heads of other appropriate Federal departments and
				agencies, and the National Advisory Council on Emergency Management under
				section 509, shall establish a mechanism for ensuring ongoing management and
				maintenance of the National Incident Management System (NIMS), the National
				Response Plan (NRP), any other document or tool in support of Homeland Security
				Presidential Directive 5, or any other Homeland Security Presidential Directive
				related to incident management and response. The responsibilities of the
				Director shall include the following:
										(1)Revising, as
				appropriate, the NIMS and the NRP not later than 90 days after the enactment of
				this section with respect to—
											(A)clarifying the
				roles and responsibilities of the Principal Federal Official, the Federal
				Coordinating Officer, the Federal Resource Coordinator, and the Disaster
				Recovery Manager;
											(B)developing
				procedures for the timely activation of each such role;
											(C)establishing, in consultation with the
				Director for Public and Community Preparedness and the Director of the
				Corporation for National and Community Service, as part of the NRP an emergency
				support function with respect to volunteers and donations;
											(D)realigning the
				emergency support functions of the NRP so as to be consistent with the
				NIMS;
											(E)developing doctrine
				and procedures relating to the management of acts of terrorism, natural
				disasters, and other emergencies affecting multiple State;
											(F)improving the
				utilization of Federal, State, local, and tribal resources, including the
				deployment of emergency response providers, specialized equipment, and
				supplies;
											(G)finalizing and
				releasing the Catastrophic Incident Supplement to the NRP;
											(H)ensuring the
				effective use of emergency response providers at emergency scenes;
											(I)conforming the NRP
				and NIMS to the provisions of this Act;
											(J)reviewing other
				matters pertaining to the NIMS and the NRP as the Secretary may require;
											(K)clarifying, in consultation with the
				Secretary and the Secretary of Defense, the role of the Department of Defense
				in catastrophic events under the NRP, including the circumstances in which the
				Department of Defense should be employed and the objectives and limitations
				that the Department of Defense should have;
											(L)defining the circumstances under which the
				Catastrophic Incident Annex and Supplement should be invoked under the NRP for
				known and no-notice events; and
											(M)designating which agency has the primary
				responsibility under the NRP for emergency support function 13 (Public Safety
				and Security) and in which circumstances.
											(2)Developing a
				national program for NIMS and NRP education and awareness, including specific
				instruction on the purposes of the NIMS and the NRP and responsibilities of the
				NIC.
										(3)Promoting the
				compatibility between national voluntary consensus standards for the NIMS and
				the NRP and such standards developed by other public, private, or professional
				groups.
										(4)Facilitating the
				development and publication of materials and standardized templates to support
				the implementation and continuous refinement of the NIMS and the NRP.
										(5)Developing
				performance measures and assessment criteria for the various components of the
				NIMS and the NRP and compliance requirements and compliance timelines for
				implementation by Federal, State, local, and tribal entities.
										(6)Establishing a
				peer review process for NIMS compliance certifications that verifies the
				satisfaction of training, planning, exercising, and other activities.
										(7)Defining, in
				consultation with the Assistant Secretary for Training and Exercises, the
				general training requirements and the national training standards and course
				curricula associated with the NIMS and the NRP.
										(8)Facilitating the
				development of national voluntary consensus standards, guidelines, and
				protocols for incident management training and exercises, including
				consideration of existing exercise and training programs at all levels of
				government.
										(9)Facilitating the
				establishment and maintenance of a publication management system for documents
				supporting the NIMS and the NRP and other related publications and materials
				related to the NIMS and the NRP, including the development or coordination of
				general publications.
										(10)Reviewing and
				certifying, in coordination with accrediting organizations and in consultation
				with Federal, State, local, tribal, private-sector, and nongovernmental
				entities, the discipline-specific publication management requirements submitted
				by professional organizations and associations.
										(11)Facilitating the development and
				publication of national voluntary consensus standards, guidelines, and
				protocols for the qualification and certification of emergency managers,
				emergency response providers, and emergency support providers, as
				appropriate.
										(12)Reviewing and approving, in coordination
				with appropriate national professional organizations and with input from
				Federal, State, local, tribal, private-sector, and other nongovernmental
				entities, the discipline-specific qualification and certification requirements
				submitted by organizations and associations representing emergency managers,
				emergency response providers, and emergency support providers.
										(13)Facilitating the establishment and
				maintenance of a documentation and database system related to qualification,
				certification, and credentialing of emergency managers, emergency response
				providers, and emergency support providers and nongovernmental organizations,
				including reviewing and approving, in coordination with appropriate national
				professional organizations and with input from the Federal, State, local,
				tribal, private-sector and nongovernmental entities, of the discipline-specific
				requirements.
										(14)Establishing a
				data maintenance system to provide emergency managers with the detailed
				qualification, experience, and training information needed to credential
				personnel for prescribed national emergency management positions.
										(15)Coordinating
				minimum professional certification standards and facilitation of the design and
				implementation of a credentialing system that can be used nationwide.
										(16)Facilitating the
				development and issuance of national standards for the typing of
				resources.
										(17)Facilitating the
				definition and maintenance of the information framework required to guide the
				development of NIMS information systems, including the development of data
				standards for—
											(A)incident
				notification and situation reports;
											(B)status
				reporting;
											(C)analytical
				data;
											(D)geospatial
				information;
											(E)wireless
				communications;
											(F)identification and
				authentication; and
											(G)incident reports,
				including lessons learned reports.
											(18)Performing such
				other duties relating to such responsibilities as the Secretary may
				require.
										(d)Operational
				plans
										(1)DevelopmentThe
				head of each primary department and agency for each emergency support function
				under the NRP shall develop detailed operational plans describing—
											(A)how the department
				or agency will become operational during an incident of national significance;
				and
											(B)how the department
				or agency will coordinate with other annexes and emergency support
				functions.
											(2)StandardsOperational
				plans developed under paragraph (1) should conform to the NIMS and be
				consistent with the emergency support function structure.
										(3)Reports to
				CongressNot later than one year after the date of the Director’s
				realignment of emergency support functions pursuant to subsection (c)(1)(D),
				the head of each primary department and agency shall submit to Congress a
				report containing an operational plan developed under this subsection, together
				with a certification that the response structures of the department or agency
				are aligned with the NIMS and the NRP.
										(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $25,000,000 for each of fiscal years 2007 through 2010.
									542.Use of national
				private sector networks in emergency responseTo the maximum extent practicable, the
				Secretary, acting through the Under Secretary for Emergency Management, shall
				use national private sector networks and infrastructure for emergency response
				to acts of terrorism, natural disasters, and other emergencies.
								543.Nuclear
				incident response
									(a)Nuclear Incident
				Response TeamIn connection with actual or threatened acts of
				terrorism, natural disasters, or other emergencies in the United States—
										(1)the Nuclear
				Incident Response Team shall operate as an organizational unit of the
				Department; and
										(2)while so
				operating, the Secretary shall have direction, authority, and control of the
				Nuclear Incident Response Team.
										(b)ResponsibilitiesIn
				addition to the authority under subsection (a), the Secretary, acting through
				the Under Secretary for Emergency Management, shall at all times carry out the
				following responsibilities:
										(1)Establishing
				standards for performance of the Nuclear Incident Response Team and, when such
				standards have been met, certifying that they have been met.
										(2)Conducting joint
				and other exercises and training and evaluating performance.
										(3)Providing funds to
				the Department of Energy and the Environmental Protection Agency, as
				appropriate, for homeland security planning, exercises and training, and
				equipment.
										(c)Rule of
				constructionNothing in this section shall be construed to limit
				the responsibility of the Secretary of Energy and the Administrator of the
				Environmental Protection Agency for organizing, training, equipping, and
				utilizing their respective entities that participate in the Nuclear Incident
				Response Team, or (subject this section) from exercising direction, authority,
				and control over such entities when they are not operating as a unit of the
				Department.
									(d)DefinitionIn
				this section, the term Nuclear Incident Response Team means a
				resource that includes—
										(1)those entities of
				the Department of Energy that perform nuclear or radiological emergency support
				functions (including accident response, search response, advisory, and
				technical operations functions), radiation exposure functions at the medical
				assistance facility known as the Radiation Emergency Assistance Center/Training
				Site (REAC/TS), radiological assistance functions, and related functions;
				and
										(2)those entities of
				the Environmental Protection Agency that perform such support functions
				(including radiological emergency response functions) and related
				functions.
										544.National urban
				search and rescue response system
									(a)National urban
				search and rescue response systemThere is in the Directorate of
				Emergency Management an emergency response system known as the National Urban
				Search and Rescue Response System that provides a national network of
				standardized search and rescue resources to assist State, local, and tribal
				governments in responding to acts of terrorism, natural disasters, and other
				emergencies.
									(b)Administration
				of the system
										(1)Task force
				participationThe Under
				Secretary for Emergency Management shall select eligible urban search and
				rescue teams that are sponsored by State and local government entities to
				participate as task forces in the System. The Under Secretary shall determine
				the criteria for such participation.
										(2)Agreements with
				sponsoring agenciesThe Under
				Secretary shall enter into an agreement with the State or local government
				entity that sponsors each search and rescue team selected under paragraph (1)
				with respect the team’s participation as a task force in the System.
										(3)Urban search and
				rescue team personnelPersonnel of an urban search and rescue
				team that participates as a task force under this section may be—
											(A)personnel of the
				State or local government sponsor; or
											(B)personnel of any
				other Federal, State, or local government entity that enters into a
				participation agency agreement with the State or local government sponsor of
				the team.
											(4)Management and
				technical teamsThe Under
				Secretary shall maintain such management and other technical teams as are
				necessary to administer the System.
										(c)Advisory
				committee
										(1)In
				generalThe Under Secretary
				shall establish and maintain an advisory committee to provide expert
				recommendations to the Under Secretary with respect to administering the
				System.
										(2)CompositionThe
				advisory committee shall be geographically diverse, and shall include, at a
				minimum—
											(A)the chief officer or senior executive from
				each of at least three State or local governments that sponsor urban search and
				rescue teams selected to participate in the System as task forces;
											(B)the senior emergency manager from each of
				at least two States in which such local governments are located; and
											(C)at least one
				representative selected by the leaders of the task forces.
											(3)TerminationThe advisory committee shall terminate on
				the date that is two years after the date of the enactment of the Foundations
				for Emergency Management Act.
										(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
										(1)$40,000,000 for
				each of fiscal years 2007 through 2009; and
										(2)such sums as may
				be necessary for each fiscal year after fiscal year 2009.
										545.Metropolitan Medical
				Response System
									(a)In
				generalThere is in the
				Department a Metropolitan Medical Response System. Under the System, the
				Assistant Secretary for Grants and Planning shall administer grants to develop,
				maintain, and enhance medical preparedness systems that are capable of
				responding effectively during the initial hours of a public health crisis or
				mass-casualty event caused by an act of terrorism, natural disaster, or other
				emergency.
									(b)Use of
				fundsThe Metropolitan Medical Response System shall make grants
				to local governments to enhance any of the following activities:
										(1)Medical surge
				capacity.
										(2)Mass
				prophylaxis.
										(3)Chemical,
				biological, radiological, nuclear, and explosive detection, response, and
				decontamination capabilities.
										(4)Emergency
				communications capabilities.
										(5)Information
				sharing and collaboration capabilities.
										(6)Regional
				collaboration.
										(7)Triage and
				pre-hospital treatment.
										(8)Medical supply
				management and distribution.
										(9)Fatality
				management.
										(10)Such other
				activities as the Secretary may provide.
										(c)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $60,000,000 for each of fiscal years 2007
				through 2010.
									546.Emergency
				Management Assistance Compact authorization
									(a)In
				generalThe Secretary, acting through the Under Secretary for
				Emergency Management, may make grants for the purposes of administering the
				Emergency Management Assistance Compact consented to by Public Law
				104–321.
									(b)UsesA
				grant under this section shall be used—
										(1)to carry out
				recommendations identified in after-action reports for the 2004 and 2005
				hurricane season issued under the Emergency Management Assistance
				Compact;
										(2)to coordinate with
				the Department and other Federal Government agencies;
										(3)to coordinate with
				State and local government entities and their respective national associations;
				or
										(4)to administer the
				operations of the Emergency Management Assistance Compact.
										(c)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $4,000,000 for each fiscal year. Amounts
				appropriated under this section shall remain available for 3 fiscal
				years.
									DEmergency
				Communications
								561.Office of
				Emergency Communications
									(a)In
				generalThere is in the Department an Office of Emergency
				Communications, which shall be under the authority of the Under Secretary for
				Emergency Management.
									(b)Assistant
				SecretaryThe head of the office shall be the Assistant Secretary
				for Emergency Communications.
									(c)ResponsibilitiesThe
				Assistant Secretary for Emergency Communications shall—
										(1)assist the
				Secretary in developing and implementing the program described in section
				7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 194(a)(1)), except as provided in section 5 of the Foundations for
				Emergency Management Act;
										(2)administer the
				Department’s responsibilities and authorities relating to the SAFECOM
				Program;
										(3)administer the
				Department’s responsibilities and authorities relating to the Integrated
				Wireless Network program;
										(4)coordinate, as appropriate, with the
				Assistant Secretary for Cybersecurity and Telecommunications, regarding the
				administration of the National Communications System;
										(5)conduct extensive,
				nationwide outreach and foster the development of interoperable emergency
				communications capabilities by State, regional, local, and tribal governments
				and public safety agencies;
										(6)provide technical
				assistance to State, regional, local, and tribal officials with respect to use
				of interoperable emergency communications capabilities;
										(7)facilitate the
				creation of Regional Emergency Communications Coordination Working Groups under
				section 565;
										(8)promote the
				development of standard operating procedures with respect to use of
				interoperable emergency communications capabilities for incident response and
				facilitate the sharing of information on best practices (including from
				governments abroad) for achieving, maintaining, and enhancing interoperable
				emergency communications capabilities for such response;
										(9)coordinate the
				establishment of a national response capability with initial and ongoing
				planning, implementation, and training for the deployment of backup
				communications services in the event of a catastrophic loss of local and
				regional emergency communications services;
										(10)assist the
				President, the National Security Council, the Homeland Security Council, the
				Director of the Office of Science and Technology Policy, and the Director of
				the Office of Management and Budget in ensuring the operability of the
				telecommunications functions and responsibilities of the Federal
				Government;
										(11)establish
				requirements for total and nonproprietary interoperable emergency
				communications capabilities for all public safety radio and data communications
				systems and equipment;
										(12)help to establish an integrated national
				public alert and warning system that incorporates legacy systems; and
										(13)review, in
				consultation with Assistant Secretary for Grants and Planning, all
				interoperable emergency communications plans of Federal, State, local, and
				tribal governments, including Statewide and tactical interoperability
				plans.
										(d)Performance of
				previously transferred functionsThere is transferred to the
				Secretary the authority to administer, through the Assistant Secretary for
				Emergency Communications, the following:
										(1)The SAFECOM
				Program.
										(2)The responsibilities of the Chief
				Information Officer related to the implementation of the Integrated Wireless
				Network.
										(3)The Interoperable
				Communications Technical Assistance Program.
										(e)CoordinationThe
				Assistant Secretary shall coordinate, as appropriate, with the Director of the
				Office for Interoperability and Compatibility the responsibilities described in
				section 104 of the Foundations for Emergency Management Act.
									(f)Sufficiency of
				resources plan
										(1)ReportNot
				later than days 60 days after the enactment of this section, the Secretary
				shall submit to Congress a report on the resources and staff necessary to carry
				out the responsibilities under this subtitle.
										(2)Comptroller
				General reviewThe Comptroller General shall review the validity
				of the report submitted by the Secretary under paragraph (1).  Not later than
				30 days after the date on which such report is submitted, the Comptroller
				General shall submit to Congress a report containing the findings of such
				review.
										562.National emergency
				communications strategy
									(a)In
				generalThe Secretary, acting through the Assistant Secretary for
				Emergency Communications, shall, not later than one year after the completion
				of the baseline assessment under section 563, and in cooperation with State,
				local, and tribal governments, Federal departments and agencies, emergency
				response providers, emergency support responders, and the private sector,
				develop a National Emergency Communications Strategy to achieve interoperable
				emergency communications.
									(b)ContentsThe
				national strategy shall—
										(1)include a national
				interoperable emergency communication inventory that—
											(A)identifies for each Federal department and
				agency—
												(i)the channels and
				frequencies used;
												(ii)the nomenclature
				used to refer to each channel or frequency used; and
												(iii)the types of
				communications system and equipment used;
												(B)identifies the
				interoperable emergency communication systems in use for public safety systems
				in the United States; and
											(C)provides a listing
				of public safety mutual aid channels in operation and their ability to connect
				to an interoperable communications system;
											(2)include, in
				consultation with the National Institute of Standards and Technology, a process
				for expediting national voluntary consensus-based emergency communications
				equipment standards for the purchase and use by public safety agencies of
				interoperable emergency communications equipment and technologies;
										(3)identify the
				appropriate interoperable emergency communications capabilities necessary for
				Federal, State, local, and tribal governments to operate at all threat
				levels;
										(4)address both
				short-term and long-term solutions to achieving Federal, State, local, and
				tribal interoperable emergency communications systems, including provision of
				existing and emerging technologies that facilitate operability,
				interoperability, coordination, and integration among existing emergency
				communications systems;
										(5)identify how
				Federal Government departments and agencies that respond to acts of terrorism,
				natural disasters, and other emergencies can work effectively with State,
				local, and tribal governments, in all States, and such other entities as are
				necessary to implement the strategy;
										(6)include measures
				to identify and overcome all obstacles to achieving interoperable emergency
				communications; and
										(7)set goals and
				establish timeframes for the achievement of an emergency, command-level
				communication system based on existing equipment across the United States and
				develop a timetable for a nationwide interoperable emergency communications
				system.
										563.Assessments and
				reports
									(a)Baseline
				operability and interoperability assessmentNot later than one year after the date of
				the enactment of this section and not less than every 5 years thereafter, the
				Secretary, acting through the Assistant Secretary for Emergency Communications,
				shall conduct an assessment of Federal, State, local, and tribal governments,
				to—
										(1)define the range of
				operable and interoperable emergency communications capabilities needed for
				specific events;
										(2)assess the current
				capabilities to meet such communications needs; and
										(3)identify the gap
				between such current capabilities and defined requirements.
										(b)Progress
				reportsNot later than one
				year after the date of enactment of this section and annually thereafter, the
				Secretary, acting through the Assistant Secretary for Emergency Communications,
				shall submit to Congress a report on the progress of the Department in
				implementing and achieving the goals of this subtitle, including—
										(1)a description of the findings of the most
				recent baseline assessment conducted under subsection (a);
										(2)a determination of
				the degree to which interoperable emergency communications has been achieved to
				date and ascertain the needs that remain for interoperability to be
				achieved;
										(3)an assessment of the ability of communities
				to provide and maintain interoperable emergency communications among emergency
				managers, emergency response providers, emergency support providers, and
				government officials in the event of acts of terrorism, natural disasters, or
				other emergencies, including Incidents of National Significance declared by the
				Secretary under the National Response Plan, and where there is substantial
				damage to ordinary communications infrastructure or sustained loss of
				electricity;
										(4)a list of best
				practices among communities for providing and maintaining interoperable
				emergency communications in the event of acts of terrorism, natural disasters,
				or other emergencies; and
										(5)an evaluation of
				the feasibility and desirability of the Department developing, on its own or in
				conjunction with the Department of Defense, a mobile communications capability,
				modeled on the Army Signal Corps, that could be deployed to support emergency
				communications at the site of acts of terrorism, natural disasters, or other
				emergencies.
										564.Coordination of
				Federal emergency communications grant programs
									(a)Assessment of
				grants and standards programsThe Secretary, acting through
				Assistant Secretary for Emergency Communications, shall assess Federal grants
				and standards programs managed by other Federal departments and agencies
				to—
										(1)integrate and
				coordinate Federal grant guidelines for the use of Federal homeland security
				assistance relating to interoperable emergency communications;
										(2)assess and make
				recommendations to ensure that such guidelines are consistent with the mission
				of the Office of Emergency Communications; and
										(3)assess and make
				recommendations to ensure conformity with the goals and objectives identified
				in the National Emergency Communications Strategy.
										(b)Denial of
				eligibility for grants
										(1)In
				generalThe Secretary, acting through the Assistant Secretary for
				Grants and Planning, and in consultation with the Assistant Secretary for
				Emergency Communications, shall prohibit any State, local, or tribal government
				from using Federal homeland security assistance administered by the Department
				to achieve, maintain, or enhance interoperable emergency communications
				capabilities if such government has not complied with the requirement to submit
				a Statewide Interoperable Communications Plan as required by section 7303(f) of
				the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f))
				within 2 years after the date of enactment of this section.
										(2)StandardsThe
				Secretary, in coordination with other Federal departments and agencies with
				responsibility for standards shall develop, promulgate, and revise national
				voluntary consensus standards on interoperable emergency communications within
				4 years after the date of the enactment of this section, if the requirements of
				paragraph (1)(B) have not been satisfied.
										(c)Transfer of
				functionsNot later than 60 days after the date of the enactment
				of this subsection, the President shall transfer to the Assistant Secretary for
				Emergency Communications the functions authorized by section 3006 of the
				Deficit Reduction Act of 2006 (Public Law 109–71; 120 Stat. 24), including the
				authority to borrow under 3006(b) of that Act.
									565.Regional
				emergency communications coordination
									(a)In
				generalThere is in each Regional Office under section 504 a
				Regional Emergency Communications Coordination Working Group (in this section
				referred to as an RECC Working Group).
									(b)Subject matter
				expertsThe RECC Working Group shall consist of the
				following:
										(1)Non-FederalOrganizations
				representing the interests of the following:
											(A)State
				officials.
											(B)Local
				officials.
											(C)State police
				departments.
											(D)Local police
				departments.
											(E)Local fire
				departments.
											(F)Public safety
				answering points (9–1–1 services).
											(G)Communications
				equipment vendors (including broadband data service providers).
											(H)Hospitals.
											(I)Public utility
				services.
											(J)Local exchange
				carriers.
											(K)Local broadcast
				media.
											(L)Wireless
				carriers.
											(M)Satellite
				communications services.
											(N)Emergency
				evacuation transit services.
											(O)Ambulance
				services.
											(P)HAM and amateur
				radio operators.
											(Q)State emergency
				managers, homeland security directors, or representatives of State
				Administrative Agencies.
											(R)Local emergency
				managers or homeland security directors.
											(S)Other emergency
				response providers or emergency support providers as deemed appropriate.
											(2)FederalRepresentatives
				from the Department and other Federal departments and agencies with
				responsibility for coordinating interoperable emergency communications with or
				providing emergency support services to State, local, and tribal
				governments.
										(c)DutiesThe
				duties of each RECC Working Group shall include—
										(1)assessing the
				survivability, sustainability, and interoperability of local emergency
				communications systems to meet the goals of the National Emergency
				Communications Strategy;
										(2)reporting annually
				to the Assistant Secretary for Emergency Communications on the status of its
				region in building a robust and sustainable interoperable voice and data
				emergency communications network and on the progress of the region in meeting
				the goals of the National Emergency Communications Strategy under section 562
				when such Strategy in complete;
										(3)coordinating the
				establishment of an effective multijurisdictional, multi-agency emergency
				communications network for use during acts of terrorism, natural disasters, and
				other emergencies through the expanded use of emergency management and public
				safety communications mutual aid agreements; and
										(4)coordinating the establishment of Federal,
				State, local, and tribal support services and networks designed to address the
				immediate and critical human needs in responding to acts of terrorism, natural
				disasters, and other emergencies.
										566.Emergency
				Communications Preparedness Center
									(a)EstablishmentThere
				is established the Emergency Communications Preparedness Center (in this
				section referred to as the Center).
									(b)Operation
										(1)In
				generalThe Secretary, the Chairman of the Federal Communication
				Commission, the Secretary of Defense, the Secretary of Commerce, the Attorney
				General, and the heads of other Federal departments and agencies or their
				designees shall jointly operate the Center in accordance with the Memorandum of
				Understanding entitled, Emergency Communications Preparedness Center
				(ECPC) Charter.
										(2)ChairThe
				Secretary shall be the Chair of the Center.
										(c)FunctionsThe
				Center shall—
										(1)serve as the focal
				point for interagency efforts to address operable and interoperable
				communications;
										(2)serve as a
				clearinghouse with respect to all relevant information regarding
				intergovernmental efforts to achieve nationwide interoperable emergency
				communications capabilities;
										(3)ensure cooperation
				among the relevant Federal Government departments and agencies to improve
				effectiveness in the communication and implementation of the goals of the
				National Emergency Communications Strategy, including specifically by working
				to avoid duplication, hindrances, and counteractive efforts among the
				participating Federal departments and agencies;
										(4)prepare and submit
				to Congress, on an annual basis, a strategic assessment regarding the efforts
				of Federal departments and agencies to implement the National Emergency
				Communications Strategy; and
										(5)perform such other
				functions as the President may assign.
										(d)ReportNot
				later than 180 days after the date of the enactment of this section, the
				President shall transmit to the Congress a report regarding the implementation
				of this section, including a description of the staffing and resource needs of
				the Center.
									567.Urban and other
				high risk area communications capabilities
									(a)In
				generalThe Secretary, in consultation with the Chairman of the
				Federal Communications Commission and the Secretary of Defense, and with
				appropriate State, local, and tribal government officials, shall provide
				technical guidance, training, and other assistance, as appropriate, to support
				the rapid establishment of consistent, secure, and effective interoperable
				emergency communications capabilities in the event of an emergency in urban and
				other areas determined by the Secretary to be at consistently high levels of
				risk from terrorist attack.
									(b)Minimum
				capabilitiesThe interoperable emergency communications
				capabilities established under subsection (a) shall ensure the ability of all
				levels of government, emergency response providers, emergency support
				providers, the private sector, and other organizations with emergency response
				capabilities—
										(1)to communicate
				with each other in the event of an emergency;
										(2)to have
				appropriate and timely access to the Information Sharing Environment described
				in section 1016 of the National Security Intelligence Reform Act of 2004 (6
				U.S.C. 321); and
										(3)to be consistent
				with any applicable State or Urban Area homeland strategy or plan.
										568.Integrated
				national alert and warning system
									(a)In
				generalThe Secretary, acting through the Assistant Secretary for
				Emergency Communications, and in coordination with the head of any Federal
				department or agency that possesses or acquires alert and warning capabilities,
				including the Departments of Commerce and Defense and the Federal
				Communications Commission, shall develop, manage, operate, and coordinate an
				integrated national public alert and warning system that incorporates legacy
				systems.
									(b)RequirementsSuch
				system shall—
										(1)be operational
				within 3 years of the date of enactment of this section;
										(2)ensure effective
				collaboration with State, local, and tribal governments;
										(3)complement and
				provide interoperability with State, local, and tribal public alert and warning
				systems;
										(4)ensure the
				interoperability of commercially available equipment for radio and data
				communications systems;
										(5)carry alert and
				warning messages for acts of terrorism, natural disasters, and other
				emergencies;
										(6)conduct regular
				internal training and exercises on generating and disseminating public alert
				and warning messages;
										(7)support public
				education and outreach to increase community awareness of the integrated
				national alert and warning system;
										(8)incorporate, to
				the maximum extent possible, technologies and systems that warn and support the
				unique needs faced by persons with disabilities or language barriers;
										(9)develop
				public–private partnerships to—
											(A)leverage
				government and industry needs, capabilities, and resources necessary to
				delivery effective disaster warnings;
											(B)facilitate the
				development, promulgation, and regular updating of national voluntary consensus
				standards for public alert and warning technologies;
											(C)identify, in consultation with the
				Assistant Secretary for Infrastructure Protection and the Assistant Secretary
				for Cybersecurity and Telecommunications, critical infrastructure and key
				resources necessary to provide accurate, survivable, and sustainable public
				alerts and warnings;
											(D)incorporate
				private sector threat information sharing into Federal, State, and local alert
				and warning systems; and
											(E)ensure continuity
				of operations plans are in place to minimize the disruption to communications
				infrastructure used for the dissemination of public alerts and warnings;
											(10)promulgate
				standard operating procedures and protocols for the integrated national public
				alert and warning system; and
										(11)identify and
				incorporate existing, new, and emerging technologies, including the utilization
				of both satellite and ground based alert and warning distribution networks to
				provide redundant, timely, and accurate public alerts and warnings.
										(c)Implementation
				planThe Secretary, acting through the Assistant Secretary for
				Emergency Communications, shall develop an implementation plan for this section
				within 180 days after the enactment of this section.
									ELogistics
								580.Chief Logistics
				Officer
									(a)AppointmentThere is in the Department a Chief
				Logistics Officer, who shall be appointed by the Secretary. The Chief Logistics
				Officer shall oversee all logistics operations of the Department across
				multiple support functions.
									(b)Supply
				chain management systemThe Chief Logistics Officer shall be
				responsible for developing and maintaining an integrated supply
				chain management system. The supply chain management system shall be structured
				to be compatible with the National Incident Management System.
									(c)ResponsibilitiesThe
				Chief Logistics Officer shall —
										(1)guide and assist
				Federal, State, and local entities that manage emergency response assets and
				commodities to enable the entities to procure and deliver supplies for
				emergency operations; and
										(2)provide for the
				development of logistics technology and software solutions to allow emergency
				managers to view all assets in the supply chain and to be able to access those
				assets.
										(d)Regional
				logistics officersEach regional office of the Department shall
				have a logistics officer, who shall be appointed by the Secretary.
									581.Prepositioned
				equipment program
									(a)In
				generalThe Secretary, acting
				through the Under Secretary for Emergency Management and in coordination with
				the Regional Directors, shall establish a Prepositioned Equipment Program to
				preposition standardized emergency equipment in selected geographic areas to
				sustain and replenish critical assets used by State, local, or tribal
				governments in response to, or rendered inoperable by the effects of, acts of
				terrorism, natural disasters, or other emergencies.
									(b)Force
				packagesAs part of the Program, the Secretary shall establish a
				number of force packages. Each force package shall—
										(1)contain
				preposition-standardized equipment and frequently used off-the-shelf
				items;
										(2)be strategically
				located and maintained at logistics centers in no less than 11 regions and, to
				the extent practicable, co-located with the push packages of the Strategic
				National Stockpile;
										(3)be rapidly
				deployable to any major population area within at least 12 hours; and
										(4)be easily
				transportable by air, land, or water.
										(c)Types of equipment
				includedEach force package shall include—
										(1)personal protective
				equipment;
										(2)detection
				equipment;
										(3)decontamination
				equipment;
										(4)search and rescue
				equipment;
										(5)medical equipment
				and supplies;
										(6)communications
				equipment;
										(7)mobile
				shelters;
										(8)mobile medical
				facilities; and
										(9)any additional
				devices, tools, supplies, and material most likely needed by initial on-scene
				emergency response providers.
										(d)Support
				teamsEach force package
				shall be staffed by qualified and trained personnel who reside in the region.
				Such personnel shall—
										(1)be available to
				respond to emergencies when necessary;
										(2)provide life-cycle
				management and maintenance of equipment; and
										(3)perform associated
				logistics, including equipment maintenance and calibration.
										(e)Procedures for
				deployment of force packagesThe Secretary, acting through the
				Under Secretary, shall deploy force packages to State, local, and tribal
				officials when—
										(1)a State or local
				government entity, through the Governor of the State, or a tribal government
				entity, makes a request for the transfer deployment of a force package;
				and
										(2)the Under
				Secretary approves such request.
										(f)CoordinationIn
				carrying out the Prepositioned Equipment Program under this section, the
				Secretary shall coordinate with the Secretaries of Defense and Health and Human
				Services and with the heads of such other Federal departments and agencies as
				the Secretary determines are appropriate.
									582.21st century
				logistics system
									(a)EstablishmentThe
				Secretary, acting through the Under Secretary for Emergency Management, shall,
				in consultation with the private sector and the heads of other appropriate
				Federal departments and agencies, develop a 21st century logistics system that
				includes real-time tracking of assets. The system shall be efficient,
				transparent, and flexible for procurement and delivery of goods and services
				necessary for an effective and timely response to major disasters and other
				emergencies.
									(b)System
				developmentThe Secretary
				shall ensure that the logistics system is developed through the use of
				in-house, private sector, and other Federal agency logistics capabilities (or a
				combination thereof).
									(c)InventoryIn accordance with the requirements of
				section 611(h)(1)(C) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5196(h)(1)(C)), the 21st century logistics system
				shall include an inventory of Federal response capabilities and corresponding
				assets and resources. Such inventory shall include—
										(1)the performance
				parameters of each capability;
										(2)the timeframe within
				which each capability can be available for deployment to an incident;
										(3)the readiness of
				each capability to respond to domestic incidents; and
										(4)the availability
				of such capability.
										(d)Military
				capabilitiesThe Secretary of Defense shall provide to the
				Secretary a description of the functions and capabilities of any entity of the
				Department of Defense that may be used to provide support to civil authorities
				in responding to acts of terrorism, natural disasters, or other
				emergencies.
									(e)DatabaseThe
				Secretary, acting through the Under Secretary for Emergency Management, shall
				establish an inventory database to allow—
										(1)real-time exchange
				of information regarding capabilities, assets, and resources, readiness, or the
				compatibility of equipment;
										(2)easy
				identification and rapid deployment during an incident; and
										(3)the sharing of
				inventories across jurisdictions.
										(f)Force
				packagesThe Secretary, acting though the Under Secretary for
				Emergency Management, shall certify on an annual basis that Federal departments
				and agencies with primary or supporting agency responsibilities under an
				emergency support function of the National Response Plan have developed and
				maintained force packages of rapidly deployable Federal capabilities.
									(g)Logistics
				support centersThe Secretary, acting through the Under Secretary
				and in coordination with other Federal departments and agencies and State,
				local, and tribal governments, shall identify physical locations in selected
				geographic areas that could be used as logistics support centers for receiving,
				staging, and integrating Federal capabilities in the event of acts of
				terrorism, natural disasters, and other emergencies.
									(h)CoordinationIn
				carrying out the activities of the program under this section, the Under
				Secretary shall consult with the Administrator of the Emergency Management
				Assistance Compact to ensure effective coordination of efforts in responding to
				requests for assistance.
									583.Small business
				database for Federal contracting related to major disasters and emergency
				assistance activities
									(a)Establishment of
				databaseThe Secretary,
				acting through the Under Secretary for Emergency Management and in coordination
				with the Regional Directors under section 504, shall establish and maintain a
				database that contains information about small business entities for purposes
				of Federal contracting related to assistance activities conducted in response
				to and recovery from acts of terrorism, natural disasters, and other
				emergencies.
									(b)Included
				informationThe database under subsection (a) shall include the
				following information about each small business entity included in the
				database:
										(1)The name of the
				small business entity.
										(2)The location of
				the small business entity.
										(3)The area served by
				the small business entity.
										(4)The type of good
				or service provided by the small business entity.
										(c)Source of
				information
										(1)SubmissionThe
				database may only contain such information about a small business entity as is
				submitted by the small business entity.
										(2)AttestationEach
				small business entity submitting information to the database shall
				submit—
											(A)an attestation
				that the information submitted is true; and
											(B)documentation
				supporting such attestation.
											(3)VerificationThe
				Secretary shall verify only that the documentation submitted by each small
				business entity supports the information submitted by that small business
				entity.
										(d)Availability of
				databaseThe Secretary shall make the database generally
				available on the Internet website of the Department.
									(e)Consultation of
				databaseBefore awarding a Federal contract for a
				disaster-related activity, a component of the Department shall consult the
				database established under this section.
									(f)Database
				integrationThe Secretary shall integrate the database
				established under this section into any other procurement-related database
				maintained by the Secretary.
									(g)DefinitionsFor
				purposes of this section, the terms small business entity,
				small business entity owned and controlled by socially and economically
				disadvantaged individuals, small business entity owned and
				controlled by women, and small business entity owned and
				controlled by service-disabled veterans shall have the meanings given
				the terms small business concern, small business concern
				owned and controlled by socially and economically disadvantaged
				individuals, small business concern owned and controlled by
				women, and small business concern owned and controlled by
				service-disabled veterans respectively under the Small Business Act (15
				U.S.C. 631 et seq.).
									584.Pre-negotiated
				contracts for delivery of goods and services after emergencies
									(a)In
				generalThe Undersecretary for Emergency Management, in
				accordance with the process for coordinated, pre-negotiated contracts
				established pursuant to section 504(e)(7)(E), shall have, and may delegate to
				any Regional Director for Emergency Management, the authority to enter into
				contracts for the delivery of necessary goods or services relating to the
				response to or recovery from acts of terrorism, natural disasters, or other
				emergencies affecting the geographical area served by the Regional Office of
				that Regional Director.
									(b)Necessary goods
				and servicesThe necessary goods and services referred to in
				subsection (a) include the following:
										(1)Debris removal and
				other disaster clean-up needs.
										(2)The provision of
				food, water, ice, and first aid supplies.
										(3)Meals-ready-to-eat.
										(4)The provision of
				such other goods and services as determined appropriate by the each Regional
				Director in coordination with the applicable Regional Advisory Council on
				Emergency Management.
										(c)Preference for
				contracts with small businessesTo the greatest extent
				practicable, in entering into a contract under subsection (a), the Under
				Secretary, or the relevant delegated Regional Director for Emergency
				Management, shall give a preference to a small business entity, as that term is
				defined in section 583.
									(d)Competitive
				proceduresIn entering into a contract under this section, the
				Under Secretary, or the relevant delegated Regional Director for Emergency
				Management, shall use competitive procedures, to the maximum extent
				practicable, except as otherwise provided by law.
									(e)Consultation
				with other Federal departments and agenciesThe Under Secretary,
				or the relevant delegated Regional Director for Emergency Management, shall
				consult with the head of a Federal department or agency with respect to any
				contract entered into by the head of such department or agency using funds made
				available for preparedness, mitigation, response, and recovery with respect to
				acts of terrorism, natural disasters, and other emergencies.
									(f)Relationship to
				Federal assistanceIn the case of a contract that has been
				negotiated by the relevant Regional Director for Emergency Management acting
				under authority delegated by the Under Secretary, the existence of a contract
				entered into under this section shall not prevent a State, local, or tribal
				government from receiving or using Federal assistance for the provision of
				necessary goods and services relating to response or recovery.
									FInfrastructure
				Protection and Cybersecurity
								591.Office of
				Infrastructure Protection
									(a)In
				generalThere is in the Department an Office of Infrastructure
				Protection under the authority of the Under Secretary for Emergency
				Management.
									(b)Assistant
				Secretary for Infrastructure ProtectionThe head of the Office
				shall be the Assistant Secretary for Infrastructure Protection. The Assistant
				Secretary shall report directly to the Under Secretary for Emergency
				Management.
									(c)Responsibilities
				of the Assistant SecretaryThe Assistant Secretary shall carry
				out the responsibilities of the Department regarding infrastructure protection.
				Such responsibilities shall include the following:
										(1)To identify and
				carry out comprehensive risk assessments of key resources and critical
				infrastructure of the United States, to determine the risks posed by particular
				types of terrorist attacks within the United States (including an assessment of
				the probability of success of such attacks and the feasibility and potential
				efficacy of various countermeasures to such attacks).
										(2)To develop and
				maintain a comprehensive national plan for securing the key resources and
				critical infrastructure of the United States, in accordance with Homeland
				Security Presidential Directive 7.
										(3)To recommend
				measures necessary to protect the key resources and critical infrastructure of
				the United States in coordination with other Federal Departments and agencies
				and in consultation with State, local, and tribal government agencies and
				authorities, and the private sector.
										(4)To assess the
				preparedness capabilities of critical infrastructure to mitigate against,
				respond to, and recover from acts of terrorism and other catastrophic
				emergencies, including natural disasters.
										(5)To coordinate and
				implement, as appropriate, preparedness efforts to ensure that critical
				infrastructure and key resources efforts are fully integrated and coordinated
				with the response and recovery activities of the Department.
										(6)To establish and
				maintain partnerships and information sharing processes with Federal, State,
				local, and tribal governments, the private sector, and international
				governments and organizations to enhance coordination of critical
				infrastructure and key resource efforts.
										(7)To coordinate with
				the Under Secretary for Intelligence and Analysis and elements of the
				intelligence community and with Federal, State, local, and tribal law
				enforcement agencies, and the private sector, as appropriate.
										(8)To provide the
				Secretary with an annual summary of national critical infrastructure protection
				efforts and priorities and to provide, in consultation with the Assistant
				Secretary for Grants and Planning, recommendations for Federal critical
				infrastructure protection funding.
										(9)In carrying out
				responsibilities under paragraphs (1) and (2), to consult with other Federal,
				State, local, and tribal government agencies and authorities as
				appropriate.
										(10)To perform other
				such duties relating to such responsibilities as the Secretary may
				provide.
										(d)Integration
				Center
										(1)In
				generalThere is an Integration Center in the Office of
				Infrastructure Protection, which shall be staffed by the Office of
				Infrastructure Protection, the Office of Cybersecurity and Telecommunications,
				and the Office of Intelligence and Analysis.
										(2)ResponsibilitiesThe
				Integration Center shall—
											(A)be responsible for
				the integration of relevant threat, consequence, and vulnerability information,
				analysis, and assessments (whether such information, analysis, or assessments
				are provided or produced by the Department or others) in order to identify
				priorities for protective and support measures by the Department, other Federal
				departments and agencies, State, local, and tribal government agencies and
				authorities, the private sector, and other entities; and
											(B)develop and
				disseminate analytical products that combine homeland security information with
				critical infrastructure and key resource vulnerability and consequence
				information.
											(3)Critical
				infrastructure informationThe Secretary shall ensure that the
				Department makes full and efficient use of open-source information to analyze
				United States critical infrastructure from the perspective of terrorists using
				publicly available information.
										(e)Staff
										(1)In
				generalThe Secretary shall ensure that the Office has staff that
				possess appropriate expertise and experience to assist the Assistant Secretary
				in discharging responsibilities under this section.
										(2)Private sector
				staffStaff under this subsection may include individuals from
				the private sector.
										(3)Security
				clearancesStaff under this subsection shall possess security
				clearances appropriate for their work under this section.
										(f)Detail of
				personnel
										(1)In
				generalIn order to assist the Office in discharging
				responsibilities under this section, personnel of other Federal departments and
				agencies may be detailed to the Department for the performance of analytic
				functions and related duties.
										(2)Cooperative
				agreementsThe Secretary and the head of the Federal department
				or agency concerned may enter into cooperative agreements for the purpose of
				detailing personnel under this subsection.
										(3)BasisThe
				detail of personnel under this subsection may be on a reimbursable or
				non-reimbursable basis.
										(g)Reprogramming
				and transfer of fundsIn
				reprogramming or transferring funds, the Secretary shall comply with any
				applicable provision of an annual Homeland Security Appropriations Act relating
				to the reprogramming or transfer of funds.
									592.Office of
				Cybersecurity and Telecommunications
									(a)In
				generalThere is in the Department an Office of Cybersecurity and
				Telecommunications under the authority of the Under Secretary for Emergency
				Management.
									(b)Assistant
				Secretary for Cybersecurity and TelecommunicationsThe head of
				the Office shall be the Assistant Secretary for Cybersecurity and
				Telecommunications. The Assistant Secretary shall report directly to the Under
				Secretary for Emergency Management.
									(c)Responsibilities
				of Assistant SecretaryThe
				Assistant Secretary shall carry out the responsibilities of the Department
				regarding cybersecurity and telecommunications.  Such responsibilities shall
				include the following:
										(1)To establish and
				manage—
											(A)a national
				cybersecurity response system that includes the ability to—
												(i)analyze the effect
				of cybersecurity threat information on national critical infrastructure
				identified under Homeland Security Presidential Directive 7; and
												(ii)aid in the
				detection and warning of  potential vulnerability or attack that could cause
				widespread disruption, and in the restoration of, cybersecurity infrastructure
				in the aftermath of such attacks;
												(B)a national
				cybersecurity threat and vulnerability reduction program that facilitates and
				coordinates with businesses and organizations to conduct risk assessments on
				information technology and deal with vulnerabilities that would have a national
				effect on critical infrastructure and that coordinates the mitigation of such
				vulnerabilities;
											(C)a continuity of
				operations program to plan and allocate resources for the continuation of
				critical information operations in the event of a large scale disruption of the
				information infrastructure and to coordinate a response;
											(D)a reconstitution
				program to ensure that priorities, procedures, and resources are in place to
				reconstitute information infrastructures in the government and private sector
				that are critical to the orderly functioning of the economy, health of the
				population, and national security;
											(E)a resiliency
				program that will support basic and fundamental research to improve the
				reliability of network protocols as well as provide for reasonable security
				controls and that will work with the private sector to improve the security of
				key network protocols and develop more secure, reliable successors;
											(F)a national
				public-private cybersecurity awareness, training, and education program that
				promotes Internet security awareness among all enduser groups, including the
				education community, students, businesses, and government entities, and helps
				coordinate cybersecurity awareness initiatives;
											(G)a Government
				cybersecurity program to coordinate and consult with Federal, State, and local
				governments to enhance their cybersecurity programs; and
											(H)a national
				security and international cybersecurity cooperation program to help foster
				Federal efforts to enhance international cybersecurity awareness and
				cooperation.
											(2)To coordinate and
				to leverage existing efforts within the private sector on the program under
				paragraph (1) as appropriate and to promote cybersecurity information sharing,
				vulnerability assessment, and threat warning regarding critical
				infrastructure.
										(3)To coordinate with
				other directorates and offices within the Department and with other Federal
				agencies, as appropriate, on the cybersecurity aspects of their
				missions.
										(4)To carry out, in
				coordination with the Assistant Secretary for Emergency Communications, as
				appropriate, the duties of the National Communications System.
										(5)To coordinate with
				the Under Secretary to ensure that the National Response Plan developed
				includes appropriate measures for the recovery of the cybersecurity elements of
				critical infrastructure.
										(6)To develop
				processes for information sharing with the private sector, consistent with
				section 214, that—
											(A)promote voluntary
				cybersecurity best practices, standards, and benchmarks that are responsive to
				rapid technology changes and to the security needs of critical infrastructure;
				and
											(B)consider roles of
				Federal, State, local, and foreign governments, appropriate standards bodies,
				and the private sector, including the insurance industry and auditors.
											(7)To coordinate with
				the Chief Information Officer of the Department in establishing a secure
				information sharing architecture and information sharing processes, including
				with respect to the Department's operation centers.
										(8)To consult with
				the Electronic Crimes Task Force of the United States Secret Service on private
				sector outreach and information activities.
										(9)To consult with
				the Office for Training and Exercises to ensure that realistic cybersecurity
				scenarios are incorporated into training exercises, including tabletop and
				recovery exercises.
										(10)To consult and
				coordinate with the Assistant Secretary for Infrastructure Protection, the
				Under Secretary for Science and Technology, and, where appropriate, with other
				relevant Federal departments and agencies, on the security of digital control
				systems, such as Supervisory Control and Data Acquisition systems.
										(11)To consult and
				coordinate with the Under Secretary for Science and Technology on cybersecurity
				research and development requirements.
										(d)Annual
				reportThe Secretary shall submit to Congress an annual report on
				the programs under this section and the specific funding requirements of each
				priority and objective of the Secretary with respect to such programs.  For
				each priority or objective the Secretary shall describe how the private sector
				is involved in each such program.
									(e)Deadline for
				nominationNot later than 90
				days after the date of the enactment of this section, the President shall
				nominate an individual to serve as the Assistant Secretary for Cybersecurity
				and Telecommunications.
									(f)Staff
										(1)In
				generalThe Secretary shall provide the Office with staff having
				appropriate expertise and experience to assist the Assistant Secretary in
				discharging responsibilities under this section.
										(2)Security
				clearancesStaff under this subsection shall possess security
				clearances appropriate for their work under this section.
										(g)Detail of
				personnel
										(1)In
				generalIn order to assist the Office in discharging
				responsibilities under this section, personnel of other Federal departments and
				agencies may be detailed to the Department for the performance of analytic
				functions and related duties.
										(2)Cooperative
				agreementsThe Secretary and the head of the Federal department
				or agency concerned may enter into cooperative agreements for the purpose of
				detailing personnel under this subsection.
										(3)BasisThe
				detail of personnel under this subsection may be on a reimbursable or
				non-reimbursable basis.
										(h)Reprogramming
				and transfer of fundsIn
				reprogramming or transferring funds, the Secretary shall comply with any
				applicable provision of an annual Homeland Security Appropriations Act relating
				to the reprogramming or transfer of
				funds.
									.
				(b)Clerical
			 amendmentsThe items relating
			 to title V in the table of contents in section 1(b) of the Homeland Security
			 Act of 2002 are amended to read as follows:
					
						
							Title V—Emergency Management
							Subtitle A—Directorate of Emergency Management
							Sec. 501. Directorate of Emergency Management.
							Sec. 502. Responsibilities of the Under Secretary.
							Sec. 503. Principal advisor on emergency
				management.
							Sec. 504. Regional offices.
							Sec. 505. Chief Medical Officer.
							Sec. 506. National Biosurveillance Integration
				System.
							Sec. 507. Office of State, Local, and Tribal Government
				Coordination.
							Sec. 508. National Operations Center.
							Sec. 509. Office of National Capital Region
				Coordination.
							Sec. 510. National Advisory Council on Emergency
				Management.
							Sec. 511. Reorganization of Directorate.
							Subtitle B—Emergency Preparedness
							Sec. 521. Office of Grants and Planning.
							Sec. 522. Office of Training and Exercises.
							Sec. 523. Essential capabilities.
							Sec. 524. Catastrophic planning.
							Sec. 525. System assessment and validation for emergency
				responders program.
							Sec. 526. National Homeland Security Academy.
							Sec. 527. Office of Public and Community
				Preparedness.
							Sec. 528. Prescripted mission assignments and requests for
				assistance.
							Subtitle C—Emergency Response
							Sec. 541. National incident management system and national
				response plan integration center.
							Sec. 542. Use of national private sector networks in emergency
				response.
							Sec. 543. Nuclear incident response.
							Sec. 544. National urban search and rescue response
				system.
							Sec. 545. Metropolitan Medical Response System.
							Sec. 546. Emergency Management Assistance Compact
				authorization.
							Subtitle D—Emergency Communications
							Sec. 561. Office of Emergency Communications.
							Sec. 562. National emergency communications
				strategy.
							Sec. 563. Assessments and reports.
							Sec. 564. Coordination of Federal emergency communications
				grant programs.
							Sec. 565. Regional emergency communications
				coordination.
							Sec. 566. Emergency Communications Preparedness
				Center.
							Sec. 567. Urban and other high risk area communications
				capabilities.
							Sec. 568. Integrated national alert and warning
				system.
							Subtitle E—Logistics
							Sec. 580. Chief Logistics Officer.
							Sec. 581. Prepositioned equipment program.
							Sec. 582. 21st century logistics system.
							Sec. 583. Small business database for Federal contracting
				related to major disasters and emergency assistance activities.
							Sec. 584. Pre-negotiated contracts for delivery of goods and
				services after emergencies.
							Subtitle F—Infrastructure Protection and
				Cybersecurity
							Sec. 591. Office of Infrastructure Protection.
							Sec. 592. Office of Cybersecurity and
				Telecommunications.
						
						.
				102.Disaster
			 Response Group
				(a)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the Chairman of the
			 Homeland Security Council shall establish within the Council a Disaster
			 Response Group (referred to in this section as the DRG).
				(b)Responsibilities
					(1)In
			 generalThe DRG shall be responsible for resolving interagency
			 conflicts arising during incidents of national significance and any related
			 strategic policy planning and interagency coordination activities.
					(2)Conflict
			 resolutionDecisions of the DRG relating to interagency conflicts
			 shall be implemented through the Director of the National Operations Center of
			 the Department of Homeland Security. In the event a conflict cannot be
			 resolved, the DRG shall develop recommendations for deputies and
			 principals.
					(c)MembershipThe Chairman shall determine and appoint
			 the members of the DRG. The structure of the DRG shall be similar to the
			 structure of Counterterrorism Security Group. The Chairman shall consult with
			 members of the Counterterrorism Security Group in the establishment of the
			 DRG.
				(d)MeetingsThe DRG shall conduct meetings on a regular
			 basis, but more frequently during times of crisis.
				103.Streamlined
			 deputation of qualified Federal law enforcement officersThe Attorney General shall develop
			 procedures for the streamlined deputation of qualified Federal law enforcement
			 officers to assist in areas affected by an emergency, major disaster, or
			 catastrophic incident. The Attorney General should consult with the appropriate
			 State officials to develop agreements under which a State requesting Federal
			 law enforcement assistance agrees in advance to grant limited State law
			 enforcement authority to Federal agents for the duration of the emergency,
			 major disaster, or catastrophic incident.
			104.International
			 assistance for domestic catastrophic incidents
				(a)Procedures for
			 review of offers of international assistanceThe Secretary of Homeland Security, acting
			 jointly with the Secretary of State and in consultation with the heads of other
			 appropriate Federal agencies, shall develop procedures for reviewing,
			 accepting, or rejecting offers of international assistance for domestic
			 catastrophic incidents.
				(b)ContentsProcedures
			 developed under subsection (a) shall include—
					(1)an appropriate
			 mechanism, to be administered by the Secretary of Homeland Security and
			 supported by the Secretary of State and the Secretary of Treasury, to receive,
			 disburse, and audit any cash assistance received in support of victim
			 needs;
					(2)a
			 coordination process among Federal agencies and non-governmental partners to
			 solicit, accept, receive, integrate, and distribute foreign assistance;
					(3)an expedited
			 review process for international aid that addresses both critical needs and
			 legitimate foreign policy objectives;
					(4)a
			 process to provide for the inclusion of a representative of the United States
			 Agency for International Development (referred to in this section as
			 USAID) in the Joint Field Office;
					(5)a process to provide for the inclusion
			 of—
						(A)a representative
			 from USAID, including the Office of U.S. Foreign Disaster Assistance (referred
			 to in this section as OFDA) on the State Department Task Force,
			 and a representative of the Department of State on USAID/OFDA’s Response
			 Management Team, to improve interagency coordination; and
						(B)a representative of the Department of
			 Homeland Security on the State Department Task Force and USAID/OFDA’s Response
			 Management Team to provide more efficient information sharing about assistance
			 needs on the ground.
						105.Gulf Coast Long-Term
			 Recovery Office
				(a)EstablishmentThe
			 Secretary of Homeland Security shall establish in the Department of Homeland
			 Security a Gulf Coast Long-Term Recovery Office to administer amounts available
			 to the Department for providing assistance to the residents of the Gulf Coast
			 region for recovering from Hurricanes Katrina and Rita.
				(b)DirectorThe Office shall be headed by a Director,
			 who shall be appointed by the Secretary of Homeland Security.
				(c)ResponsibilitiesThe Director of the Gulf Coast Long-Term
			 Recovery Office shall work with State, local, and tribal governments, the
			 private sector, and nongovernmental organizations, including faith-based and
			 other community humanitarian relief entities, to provide assistance to
			 residents of the Gulf Coast region for recovering from Hurricanes Katrina and
			 Rita, including the following:
					(1)To assess the
			 social and economic consequences in the areas affected by Hurricanes Katrina
			 and Rita and coordinate Federal efforts to address long-term community recovery
			 issues.
					(2)To
			 advise the Secretary of Homeland Security on the long-term community recovery
			 implications of response activities.
					(3)To
			 conduct comprehensive market disruption and loss analysis and develop a forward
			 looking market-based comprehensive long-term recovery plan for the affected
			 areas.
					(4)To identify
			 appropriate Federal programs and agencies to support the implementation of the
			 long-term community recovery plan, to ensure coordination across appropriate
			 Federal departments and agencies, and to identify any gaps in the available
			 resources.
					(5)To avoid
			 duplication of assistance, to coordinate, to the extent possible, program
			 application processes and planning requirements in order to streamline
			 assistance, and to identify and coordinate the resolution of policy and program
			 issues.
					(6)To determine
			 responsibilities for recovery activities, to provide a method of maintaining
			 continuity in the delivery of assistance under programs administered by various
			 Federal departments and agencies, and to oversee coordination with State,
			 local, and tribal governments and other involved parties, to ensure
			 follow-through of recovery and hazard mitigation efforts.
					(7)To encourage
			 implementation of mitigation measures during recovery.
					(8)To carry out such
			 other activities as determined appropriate by the Secretary of Homeland
			 Security.
					(d)TerminationThe
			 Gulf Coast Long-Term Recovery Office established under subsection (a) shall
			 terminate at the discretion of the Secretary.
				106.National Disaster
			 Medical System
				(a)Authorization of
			 appropriationsSection 2811
			 of the Public Health Service Act (42 U.S.C. 300hh–11), as added by section 102
			 of the Public Health Security and Bioterrorism Preparedness and Response Act of
			 2002 (116 Stat. 599), is amended in subsection (h) by striking such
			 sums and all that follows and inserting $85,000,000 for each of
			 the fiscal years 2007 through 2010..
				(b)ReportNot later than 9 months after the date of
			 the enactment of this Act, the Chief Medical Officer of the Department of
			 Homeland Security, in consultation with the Under Secretary for Emergency
			 Management, shall submit to Congress a report that provides—
					(1)an
			 assessment of the need to expand the National Disaster Medical System,
			 including an examination of the feasibility of maintaining a full time,
			 non-volunteer operational unit or units;
					(2)an evaluation of
			 the relationship between the National Disaster Medical System and the
			 Metropolitan Medical Response System;
					(3)an assessment of
			 the coordination between the Department and the Department of Health and Human
			 Services during deployment; and
					(4)an evaluation of
			 whether the National Disaster Medical System should remain in the Department
			 and, if not, which Department should have responsibility.
					107.Office of
			 Interoperability and Compatibility
				(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at
			 the end the following:
					
						314.Office of
				interoperability and compatibility
							(a)Clarification of
				responsibilitiesThe Director of the Office of Interoperability
				and Compatibility shall—
								(1)assist the
				Secretary in developing and implementing the science and technology aspects of
				the program described in subparagraphs (D), (E), (F), and (G) of section
				7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 194(a)(1));
								(2)support the
				creation of national voluntary consensus standards for interoperable emergency
				communications;
								(3)establish a
				comprehensive research, development, testing, and evaluation program for
				improving interoperable emergency communications;
								(4)establish
				requirements for total and nonproprietary interoperable emergency
				communications capabilities for all public safety radio and data communications
				systems and equipment;
								(5)evaluate and
				validate new technology concepts in real-world environments to achieve
				interoperable emergency communications capabilities;
								(6)encourage more
				efficient use of existing resources, including equipment and spectrum, to
				achieve interoperable emergency communications capabilities;
								(7)test and deploy
				public safety communications systems that are less prone to failure, support
				new nonvoice services, consume less spectrum, and cost less than existing
				systems; and
								(8)work with the
				private sector to develop solutions to improve emergency communications
				capabilities and achieve interoperable emergency communications
				capabilities.
								(b)CoordinationThe
				Director shall coordinate with the Assistant Secretary for Emergency
				Communications with respect to the SAFECOM program.
							(c)Sufficiency of
				resourcesThe Secretary shall provide the Office for
				Interoperability and Compatibility the resources and staff necessary to carry
				out the responsibilities under this
				section.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting at the end of the items relating to title III the
			 following:
					
						
							Sec. 314. Office of Interoperability and
				Compatibility.
						
						.
				108.Intelligence
			 analysts
				(a)In
			 generalFinancial assistance
			 provided to State, local, and tribal governments by the Secretary of Homeland
			 Security for prevention activities may be used by the State, local, or tribal
			 government to hire new staff and contractors to serve as intelligence analysts
			 to facilitate information and intelligence sharing activities.
				(b)QualificationsAn
			 individual shall successfully complete training to ensure baseline proficiency
			 in intelligence analysis and production before the individual may serve as an
			 intelligence analyst or as a staff intelligence employee or contractor.
				(c)Effective
			 dateThe requirements under subsection (b) shall apply with
			 respect to an individual hired after the date of the enactment of this
			 Act.
				109.Redesignation of
			 Directorate for Information Analysis and Infrastructure
			 Protection
				(a)Redesignation of
			 Directorate for Information Analysis and Infrastructure
			 ProtectionSection 201 of the Homeland Security Act of 2002 (6
			 U.S.C. 121) is amended—
					(1)in subsection
			 (a)(1)—
						(A)by striking
			 a Directorate for Information Analysis and Infrastructure
			 Protection and inserting an Office of Intelligence and
			 Analysis; and
						(B)by striking
			 an Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting an Under Secretary for Intelligence and
			 Analysis;
						(2)by striking
			 subsection (b) and redesignating subsections (c) through (g) as subsections (b)
			 through (f), respectively;
					(3)in subsection (b),
			 as so redesignated—
						(A)by striking
			 and infrastructure protection and inserting and
			 intelligence; and
						(B)by striking
			 the Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting the Under Secretary for Intelligence
			 and Analysis;
						(4)in subsection (c),
			 as so redesignated—
						(A)by striking
			 the Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting the Under Secretary for Intelligence
			 Analysis;
						(B)by striking
			 paragraphs (2), (5), and (6), and redesignating paragraphs (3) through (19) as
			 paragraphs (2) through (16), respectively;
						(C)in paragraph (2),
			 as so redesignated, by striking To integrate and inserting
			 To participate in the integration of; and
						(D)in paragraph (14),
			 as so redesignated, by inserting the Assistant Secretary for
			 Infrastructure Protection and after coordinate
			 with;
						(5)in
			 subsections (d) and (e), as redesignated by subsection (a)(2), by striking
			 Directorate each place it appears and inserting
			 Office; and
					(6)in
			 subsection (f), as redesignated by subsection (a)(2), by striking , for
			 assignment to the Under Secretary for Information Analysis and Infrastructure
			 Protection under this section,.
					(b)Technical and
			 conforming amendments
					(1)Homeland Security
			 Act of 2002The Homeland Security Act of 2002 is amended—
						(A)in section
			 103(a)(2) (6 U.S.C. 113(a)(2)), by striking Information Analysis and
			 Infrastructure Protection and inserting Intelligence and
			 Analysis;
						(B)in section 223 (6
			 U.S.C. 123), by striking Under Secretary for Information Analysis and
			 Infrastructure Protection and inserting Assistant Secretary for
			 Infrastructure Protection;
						(C)in section 224 (6
			 U.S.C. 144), by striking Under Secretary for Information Analysis and
			 Infrastructure Protection and inserting Assistant Secretary for
			 Cybersecurity and Telecommunications; and
						(D)in section 302(3)
			 (6 U.S.C. 182(3)), by striking Under Secretary for Information Analysis
			 and Infrastructure Protection and inserting Under Secretary for
			 Intelligence and Analysis and the Assistant Secretary for Infrastructure
			 Protection.
						(2)Section
			 201
						(A)The heading for
			 section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended to
			 read as follows:
							
								201.Office of
				Intelligence and
				Analysis
								.
						(B)The table of
			 contents in section 1(b) of such Act is amended by striking the item relating
			 to section 201 and inserting the following:
							
								
									Sec. 201. Office of Intelligence and
				Analysis.
								
								.
						(C)The heading for
			 subsection (a) of section 201 of such Act (6 U.S.C. 121) is amended to read as
			 follows: Under Secretary
			 of Homeland Security for Intelligence and
			 Analysis.—.
						(D)The heading for
			 subsection (b) of section 201 of such Act (6 U.S.C. 121), as redesignated by
			 subsection (a)(2) of this section, is amended to read as follows:
			 Discharge of Intelligence
			 and Analysis.—.
						(3)Section
			 507Section 507(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 317(b)) is repealed.
					(4)National
			 Security Act of 1947Section 106(b)(2)(I) of the National
			 Security Act of 1947 (50 U.S.C. 403-6(b)(2)(I)) is amended to read as
			 follows:
						
							(I)the Under Secretary of Homeland
				Security for Intelligence and
				Analysis.
							.
					(5)Intelligence
			 Reform and Terrorism Prevention Act of 2004Section 7306(a)(1) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108-458; 118 Stat. 3848) is amended by striking Under Secretary for
			 Information Analysis and Infrastructure Protection and inserting
			 Under Secretary for Intelligence and Analysis.
					110.National
			 Academy of Public Administration study on implementation of organizational
			 reforms
				(a)Study
			 requiredSubject to the
			 availability of appropriations, the Secretary of Homeland Security shall enter
			 into an arrangement with the National Academy of Public Administration to
			 conduct a study of the implementation of the organizational changes to the
			 Department of Homeland Security made by this Act and the amendments made by
			 this Act. Under the arrangement, the Academy shall provide assistance in the
			 creation and implementation of the Directorate of Emergency Management.
				(b)Deadline for
			 beginning of studyThe study required under this section shall
			 begin not later than two months after the date of the enactment of this
			 Act.
				(c)TerminationThe
			 study required under this section shall end not later than the date that is one
			 year after the date of the enactment of this Act.
				111.GAO reports on
			 an inventory and status of homeland security training
				(a)Initial report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the Comptroller General shall submit to Congress an initial report
			 on the overall inventory and status of training programs for emergency response
			 providers in the Department of Homeland Security and other Federal departments
			 and agencies and the extent to which such programs are coordinated.
				(b)Final report
			 requiredNot later than 120
			 days after the date of the enactment of this Act, the Comptroller General shall
			 submit to Congress a final report on homeland security training that includes
			 the following:
					(1)An assessment of the effectiveness of the
			 structure and organization of training programs for emergency response
			 providers in the Department of Homeland Security and other Federal departments
			 and agencies.
					(2)Recommendations
			 to—
						(A)improve the
			 coordination, structure, and organization of such training programs; and
						(B)increase the
			 availability of training to emergency response providers who are not able to
			 attend centralized training programs;
						(3)A
			 description of the structure and organizational effectiveness of such programs
			 for emergency response providers in rural communities.
					(4)An identification
			 of any duplication or redundancy among such programs.
					(5)A
			 description of the use of State and local training institutions, universities,
			 centers, the National Domestic Preparedness Consortium, and other national
			 training programs funded by the Department of Homeland Security, in designing
			 and providing training.
					(6)A
			 cost-benefit analysis of the costs and time required for emergency response
			 providers to participate in training courses at Federal institutions.
					(7)An assessment of
			 the approval process for certifying training courses that are not administered
			 by the Department of Homeland Security and that are useful for anti-terrorism
			 purposes and eligible for grants awarded by the Department.
					(8)A
			 description of the use of Department of Homeland Security grant funds by State,
			 local, and tribal governments to acquire training.
					(9)An analysis of the feasibility of Federal,
			 State, local, and tribal government personnel receiving the training that is
			 necessary to adopt the National Response Plan and the National Incident
			 Management System of the Department of Homeland Security.
					(10)A description of
			 the role of each training institution within the Department of Homeland
			 Security in the design and implementation of emergency preparedness and related
			 training courses for emergency response providers.
					112.Grants for training
			 and exercises to assist public elementary and secondary schools
				(a)In
			 generalFinancial assistance
			 provided by the Secretary of Homeland Security to a State, local, or tribal
			 government under a program described in subsection (b) may be used by the
			 State, local, or tribal government to provide training or exercises to assist
			 public elementary and secondary schools in developing and implementing programs
			 to instruct students with respect to age-appropriate skills to prevent, prepare
			 for, respond to, mitigate against, or recover from acts of terrorism, natural
			 disasters, and other emergencies.
				(b)Programs
			 describedThe programs referred to in subsection (a) are the
			 following:
					(1)The State Homeland
			 Security Grant program.
					(2)The Urban Area
			 Security Initiative.
					(3)The Law Enforcement
			 Terrorism Prevention Program.
					113.Sense of Congress on
			 the Project 25 conformity assessment projectIt is the sense of Congress that in carrying
			 out the responsibilities and authorities of the Department of Homeland Security
			 relating to the SAFECOM Program, the Assistant Secretary of Homeland Security
			 for Emergency Communications should work with the National Institute of
			 Standards and Technology for the purpose of implementing, as soon as possible,
			 the Project 25 Compliance Assessment Program.
			114.National
			 pandemic influenza exercise
				(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, acting through the Assistant Secretary of Homeland Security for
			 Training and Exercises, in coordination with the Chief Medical Officer of the
			 Department of Homeland Security, and in cooperation with the Secretary of
			 Health and Human Services, the Secretary of Defense, the Secretary of
			 Agriculture, and the heads of all other Federal, State, and local government
			 agencies responsible for pandemic influenza preparedness and response shall
			 conduct a full-scale, national exercise to test the effectiveness and
			 implementation of the National Strategy for Pandemic Influenza.
				(b)ScenariosIn carrying out the national exercise under
			 subsection (a), the Secretary of Homeland Security shall use the following
			 scenarios:
					(1)The introduction
			 of highly pathogenic H5N1 influenza into the domestic poultry supply by
			 transmission from migratory wild birds. The same transmission and
			 mortality/morbidity characteristics as the strain existing as of May 2006 shall
			 be assumed. No human-to-human transmission may be assumed, but bird-to-human
			 transmission shall be assumed possible with the same level of probability as
			 the existing strain.
					(2)The introduction
			 of a strain of virus mutated from H5N1 that is transmissible from human to
			 human with the same efficiency as seasonal influenza and the
			 morbidity/mortality characteristics of the 1918 outbreak of influenza commonly
			 referred to as the Spanish flu.
					(c)Nature of
			 exerciseThe national exercise under subsection (a) shall be as
			 realistic as possible, as provided in subsection (e), and may not be conducted
			 as a table-top exercise.
				(d)ParticipationThe national exercise under subsection (a)
			 shall involve all 50 States, and all counties and cities within the
			 States.
				(e)Planning
			 assumptionsIn carrying out
			 the national exercise under subsection (a), the Secretary shall make the
			 following assumptions:
					(1)Only medical
			 supplies that are available or could be manufactured at the time of the
			 exercise may be used. The Secretary may not assume that the Federal Government
			 possesses more vaccine, medicine, or medical supplies than is held in the
			 stockpile under section 319F–2 of the Public Health Service Act at such time,
			 and may not assume that the Federal Government can make more vaccine, medicine,
			 or medical supplies than the production capacity that exists as of such
			 time.
					(2)Medical facilities
			 may only provide the amount of space, personnel, and medical supplies
			 identified at the time the exercise is conducted, but the Secretary may use
			 facilities other than medical facilities for medical purposes.
					115.Public-private
			 sector planning and response pilot program
				(a)In
			 generalUnder Secretary of Homeland Security for Emergency
			 Management shall direct the Regional Director for Emergency Management for a
			 region having significant risk of both terrorism and catastrophic national
			 disaster to establish a public-private sector planning and response pilot
			 program, under which the Regional Director shall designate emergency managers
			 and private sector individuals to identify for the region a network of critical
			 resources and key individuals in accordance with subsection (b).
				(b)Network
			 featuresThe network shall consist of—
					(1)critical resources
			 that can be activated immediately for emergency response in the region,
			 including preparation of a specific list of items, their locations, and
			 logistics managers to provide them; and
					(2)key individuals
			 who know how to reach each other in a crisis, and have backup communications
			 plans if primary communications systems fail.
					(c)Included
			 critical resourcesThe critical resources identified under
			 subsection (b) shall include the following:
					(1)Communications
			 experts and equipment, including a corps of technology experts who can surge
			 when and where needed to provide both equipment and expertise to fix and build
			 communications systems.
					(2)Food and water,
			 including both at stationery locations and mobile capabilities.
					(3)Construction
			 equipment and personnel.
					(4)Medical care
			 facilities and medical corps to treat non-life threatening injuries.
					(5)Transportation
			 resources, including buses, trains, trucks, helicopters, and amphibious
			 vehicles.
					(d)Program
			 featuresUnder Secretary for Emergency Management shall ensure
			 that the pilot program—
					(1)has built-in
			 flexibility to ensure the utilization of additional private sector offers of
			 assistance and identification of new vital resources that were not anticipated
			 in advance; and
					(2)is
			 implemented in accordance with a concise, user-friendly plan under which the
			 Regional Director can expeditiously and efficiently activate the network
			 identified under subsection (b) at the time the Under Secretary for Emergency
			 Management declares an incident of national significance.
					(e)ProtocolsUnder
			 Secretary for Emergency Management shall establish protocols for the pilot
			 program by not later than 180 days after the establishment of the program under
			 subsection (a).
				(f)Intent of
			 CongressThe Congress—
					(1)does not intend in
			 this section that the Directorate of Emergency Management of the Department of
			 Homeland Security rely on the private sector to the extent of minimizing the
			 procurement of emergency supplies and personnel and other activities under this
			 Act or any other law; and
					(2)intends in this
			 section that a public-private partnership network be identified and treated as
			 a possible resource in the event of a catastrophic act of terrorism, natural
			 disaster, or other emergency.
					116.Emergency Management
			 Performance GrantsFor the
			 Emergency Management Performance Grants Program formerly conducted by the
			 Directorate for Preparedness, there is authorized to be appropriated
			 $360,000,000 for fiscal year 2007.
			117.Hurricane
			 exercise
				(a)In
			 generalNot later than
			 December 31, 2008, the Secretary of Homeland Security, in cooperation with the
			 heads of Federal, State, and local departments and agencies, representatives of
			 volunteer organizations, and other appropriate experts, shall conduct an
			 exercise to simulate a hurricane hitting New York City for purposes of the
			 preparation for, response to, and recovery from such an event.
				(b)ReportNot later than 90 days after the last day
			 of the exercise, the Secretary shall submit to Congress a report on the results
			 of the exercise, including information concerning how the exercise was
			 developed and conducted, who participated in the exercise, the findings of
			 participants, and recommendations for future actions.
				118.Definitions
				(a)Expansion of
			 definition of emergency response providerParagraph (6) of
			 section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101(6)) is amended by
			 striking includes and all that follows and inserting
			 includes Federal, State, and local governmental and nongovernmental
			 emergency public safety, law enforcement, fire, emergency response, emergency
			 medical (including hospital emergency facilities), and related personnel,
			 organizations, agencies, and authorities..
				(b)New
			 definitionsSuch section is further amended by adding at the end
			 the following new paragraphs:
					
						(17)The term emergency
				management refers to the governmental function that coordinates and
				integrates all activities necessary to build, sustain, and improve the
				capability to prepare for, respond to, mitigate against, or recover from a
				threatened or actual act of terrorism, emergency, natural disaster, or
				catastrophic incident.
						(18)The term prevention means
				any activity undertaken to avoid, prevent, or stop a threatened or actual act
				of terrorism.
						(19)The term emergency support
				providers includes Federal, State, and local governmental and
				nongovernmental utilities, public works, transportation, and public health and
				related personnel, organizations, agencies, and
				authorities.
						.
				119.Conforming
			 amendments
				(a)RepealsThe
			 following provisions of the Homeland Security Act of 2002 are repealed:
					(1)Section 430.
					(2)Subtitle A of
			 title VIII.
					(3)Section
			 882.
					(b)Other conforming
			 amendments
					(1)Under
			 SecretarySection 103(a) is amended—
						(A)in paragraph (5),
			 by striking Preparedness and Response and inserting
			 Management; and
						(B)by striking
			 paragraph (7) and redesignating paragraphs (8) through (10) as paragraphs (7)
			 through (9), respectively.
						(2)Increase in
			 number of Assistant SecretariesSection 103(a)(9) of such Act, as
			 redesignated by paragraph (1)(B), is amended by striking 12 and
			 inserting 17.
					IIFraud, Waste, and
			 Abuse Prevention
			201.Fraud, waste,
			 and abuse controls; fraud prevention training program
				(a)In
			 generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.) is amended by adding at the end the following:
					
						707.Fraud, waste,
				and abuse controls
							(a)In
				generalThe Secretary, acting through the Under Secretary for
				Emergency Management, shall ensure that—
								(1)all programs
				within the Directorate administering Federal assistance develop and maintain
				proper internal management controls to prevent and detect fraud, waste, and
				abuse;
								(2)application
				databases used by the Directorate to collect information on eligible recipients
				must record disbursements;
								(3)such tracking is
				designed to highlight and identify ineligible applications; and
								(4)the databases used
				to collect information from applications for such assistance must be integrated
				with the disbursements and payment records.
								(b)Audits and
				reviews requiredThe Secretary shall ensure that any existing
				database or similar application processing system in effect on the date of the
				enactment of this section for Federal assistance programs administered by the
				Department undergo a review by the Inspector General of the Department to
				determine the existence and implementation of such internal controls required
				under this section, before such database application may be used to determine
				eligibility and disbursement of Federal assistance.
							(c)Certification
				requiredThe Secretary, acting through the Under Secretary for
				Emergency Management, shall certify to the Congress on an annual basis that
				proper internal controls required under this section are in place and
				operational before a database or similar application processing system may be
				utilized for the purpose of the dispensing of Federal assistance.
							(d)Report to
				CongressRecommendations or findings that remain unresolved
				between program administrators and the Department Inspector General for 30 days
				must be immediately reported to Congress by the Department Inspector
				General.
							708.Fraud
				prevention training program
							(a)Training program
				requiredThe Secretary,
				acting through the Under Secretary for Emergency Management, shall develop and
				implement a program to provide training on the prevention of waste, fraud, and
				abuse of Federal assistance funds and services during the response to or
				recovery from acts of terrorism, natural disasters, or other emergencies and
				ways to identify such potential waste, fraud, and abuse.
							(b)Individuals
				eligible for trainingUnder the training program required under
				subsection (a), the Secretary may provide training to—
								(1)employees,
				contractors, and volunteers of the Federal Government;
								(2)employees and
				volunteers of any State, local, or tribal government entity; and
								(3)employees and
				volunteers of nonprofit organizations that assist in the administration of
				Federal assistance funds and services provided in response to acts of
				terrorism, natural disasters, or other national emergencies.
								(c)Information
				sharingAny State, local, or tribal government entity or
				nonprofit entity that provides Federal assistance funds or services to
				individuals affected by acts of terrorism, natural disasters, or other
				emergencies may share information with the Federal Government, in a manner
				consistent with Federal Privacy Act protections, about any recipient of such
				assistance, at the request of the head of a Federal department or agency, for
				the purpose of preventing fraud and abuse of Federal
				assistance.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 related to section 706 the following:
					
						
							Sec. 707. Fraud, waste, and abuse controls.
							Sec. 708. Fraud prevention training
				program.
						
						.
				202.Assessment and
			 report regarding utilization of Independent Private Sector Inspectors
			 General
				(a)In
			 generalThe Under Secretary for Emergency Management of the
			 Department of Homeland Security, in consultation with the Under Secretary for
			 Management, shall—
					(1)assess the role
			 that Independent Private Sector Inspectors General (popularly known as
			 IPSIGs) played in preventing waste, fraud, and abuse, in
			 contracts for goods or services purchased or commissioned after the terrorist
			 attacks on the World Trade Center in New York City on September 11, 2001;
			 and
					(2)report the findings of such assessment to
			 Congress by not later than one year after the date of enactment of this Act and
			 post the report on the primary agency public access website.
					(b)Utilization of
			 IPSIGs to monitor and provide greater accountabilitySuch
			 assessment shall include examination of how IPSIGs may be utilized to monitor
			 and provide greater accountability for contracts using Federal funding provided
			 in response to a terrorist attack, natural disaster, or other national
			 emergency, including contracts for debris removal and the repair or
			 reconstruction of damaged infrastructure.
				203.Enhanced
			 accountability for Federal assistance
				(a)In
			 generalThe Homeland Security Act of 2002 is amended by inserting
			 after section 856 (6 U.S.C. 426) the following:
					
						856a.Enhanced
				accountability for Federal assistance
							(a)Recipients of
				Federal assistance
								(1)In
				generalEach State, local, tribal, and nonprofit entity that
				receives Federal assistance funds in response to acts of terrorism, natural
				disasters, or other emergencies shall report to the pertinent Federal agency
				six months after the initial disbursement of resources regarding the
				expenditure of such funds.
								(2)ContentsThe
				report shall include a description of—
									(A)the projects or
				programs that received Federal assistance;
									(B)the entity
				administering the program or project; and
									(C)the dates and
				amounts disbursed, allocated, and expended.
									(3)Minimizing
				reporting burdenThe Under Secretary for Emergency Management
				shall determine whether the requirement to report under this section is
				duplicative of or can be combined with other reporting requirements and, if so,
				the Under Secretary shall combine such requirements and eliminate such
				duplication.
								(b)Federal
				assistance disbursing agencies
								(1)In
				generalEach Federal agency that disburses Federal assistance
				funds in response to an act of terrorism, a natural disaster, or another
				emergency shall submit to the Inspector General of the Department, acting in
				the Inspector General’s role as chairman of the President’s Council on
				Integrity and Efficiency Homeland Security Roundtable, a report on the
				expenditure of such funds.
								(2)ContentsEach
				report required under paragraph (1) shall include—
									(A)names and
				addresses of recipient agencies;
									(B)the purpose for
				which resources were provided;
									(C)the amounts
				disbursed, allocated, and expended; and
									(D)the status of
				reporting by agencies that received disbursements (as set forth under
				subparagraph (A).
									(3)DeadlineEach
				report submitted under paragraph (1) shall be submitted not later than one year
				after the date of the enactment of the appropriations Act that makes available
				the Federal assistance funds covered by the report, and on a recurrent basis
				every six months thereafter until such time as all such funds are expended or
				the Inspector General and such Council determine that such reports are no
				longer
				required.
								.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 related to section 856 the following:
					
						
							Sec. 856a. Enhanced accountability for
				Federal
				assistance.
						
						.
				204.Enhanced
			 information sharing among Federal agencies to prevent fraud, waste, and
			 abuse
				(a)In
			 generalThe Homeland Security Act of 2002 is further amended by
			 inserting after section 856a the following:
					
						856b.Enhanced
				information sharing among Federal agencies to prevent fraud, waste, and
				abuse
							(a)Confirmation of
				identity and eligibility of applicantsAny Federal, State, local,
				or tribal agency that disburses Federal grants, loans, services, and other
				assistance in response to or for the recovery from acts of terrorism, natural
				disasters, or other emergencies, shall make reasonable efforts to confirm the
				identity and eligibility of the applicant for such assistance without placing
				undue burden on the applicant.
							(b)Consent to
				access
								(1)Inclusion on
				application materialsThe Federal, State, local, or tribal agency
				may include provisions on application materials for grants, loans, services,
				and other assistance that would allow access to Internal Revenue Service
				information (IRS Form 8821 Tax Information Authorization) and other relevant
				Federal databases, to allow government agencies to share information and
				enhance the accuracy and expedite the delivery of assistance to
				applicants.
								(2)Consent not
				requiredAny applicant who declines to consent to the sharing of
				such information shall not be denied assistance or otherwise penalized for that
				reason.
								.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by inserting after the
			 item related to section 856a the following:
					
						
							Sec. 856b. Enhanced information sharing
				among Federal agencies to prevent fraud, waste, and
				abuse.
						
						.
				205.Deputy
			 Inspector General for Response and Recovery
				(a)In
			 generalSubtitle B of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 371) is amended by adding at the end the following:
					
						813.Deputy
				Inspector General for Response and Recovery
							(a)EstablishmentThere
				is established the position of Deputy Inspector General for Response and
				Recovery within the Office of the Inspector General of the Department.
							(b)AppointmentThe
				Deputy Inspector General shall be appointed—
								(1)by the Inspector
				General of the Department; and
								(2)solely on the basis
				of integrity and demonstrated ability in accounting, auditing, financial
				analysis, law, management analysis, public administration, or
				investigations.
								(c)Reporting and
				status as SES positionThe Deputy Inspector General shall—
								(1)report to, and be
				under the direct authority and supervision of, the Inspector General;
				and
								(2)serve as a career
				member of the Senior Executive Service.
								(d)Duties
								(1)Audits and
				investigationsThe Deputy Inspector General shall, in
				coordination with Inspectors General of other departments, as appropriate,
				conduct, supervise, and coordinate audits and investigations of the treatment,
				handling, and expenditure of amounts appropriated or otherwise made available
				for response to and recovery from an act of terrorism, natural disaster, or
				other emergency by the Federal Government, and of the programs, operations, and
				contracts carried out utilizing such funds, including—
									(A)the oversight and
				accounting of the obligation and expenditure of such funds;
									(B)the monitoring and
				review of reconstruction activities funded by such funds;
									(C)the monitoring and
				review of contracts by such funds;
									(D)the monitoring and
				review of the transfer of such funds and associated information between and
				among departments, agencies, and entities of the United States, and private
				nongovernmental entities; and
									(E)the maintenance of
				records on the use of such funds to facilitate future audits and investigations
				of such funds.
									(2)Fraud tip
				lineThe Deputy Inspector General shall ensure that not more than
				48 hours after a terrorist attack, natural disaster, or other national
				emergency, the Office of the Inspector General institutes and publicizes a
				Fraud Tip Line to facilitate the collection of allegations of waste, fraud, and
				abuse of Federal assistance funds.
								(3)Avoidance of
				duplicationThe Deputy Inspector General shall ensure, to the
				greatest extent possible, that the activities of the Deputy Inspector General
				do not duplicate audits and investigations of Inspectors General and other
				auditors of Federal departments and agencies, and State and local government
				entities.
								(4)Coordination
				with FBIThe Deputy Inspector General shall ensure that
				investigative activities under this section are coordinated with the Federal
				Bureau of Investigation.
								(e)Financial
				management mattersIn order to assist the Deputy Inspector
				General for the purposes of carrying out this section, all agencies receiving
				or distributing Federal funds to respond to acts of terrorism, natural
				disasters, or other emergencies shall establish and maintain budgetary
				procedures to distinguish funds related to response and relief efforts from
				other agency funds.
							(f)FundingThere
				is authorized to be appropriated for operations of the Office of the Deputy
				Inspector General $11,000,000 for each fiscal
				year.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by inserting after the
			 item related to section 812 the following:
					
						
							Sec. 813. Deputy Inspector General for
				Response and
				Recovery.
						
						.
				(c)Deadline for
			 appointmentThe Inspector
			 General of the Department of Homeland Security shall appoint the Deputy
			 Inspector General under this section not later than 60 days after the date of
			 enactment of this Act.
				206.Protection of
			 Department of Homeland Security official seal and insigniaSection 875 of the Homeland Security Act of
			 2002 (6 U.S.C. 455) is amended by adding at the end the following new
			 subsection:
				
					(d)Protection of
				name, initials, insignia, and seal
						(1)In
				generalExcept with the written permission of the Secretary, no
				person may knowingly use, in connection with any advertisement, commercial
				activity, audiovisual production (including film or television production),
				impersonation, Internet domain name, Internet e-mail address, or Internet web
				site, merchandise, retail product, or solicitation in a manner reasonably
				calculated to convey the impression that the Department or any organizational
				element of the Department has approved, endorsed, or authorized such use, any
				of the following (or any colorable imitation thereof):
							(A)The words
				Department of Homeland Security, the initials
				DHS, the insignia or seal of the Department, or the title
				Secretary of Homeland Security.
							(B)The name, initials,
				insignia, or seal of any organizational element (including any former such
				element) of the Department, or the title of any other officer or employee of
				the Department, notice of which has been published by the Secretary of Homeland
				Security in accordance with paragraph (3).
							(2)Civil
				actionWhenever it appears to the Attorney General that any
				person is engaged or is about to engage in an act or practice that constitutes
				or will constitute conduct prohibited by subsection (d)(1), the Attorney
				General may initiate a civil proceeding in a district court of the United
				States to enjoin such act or practice. Such court shall proceed as soon as
				practicable to the hearing and determination of such action and may, at any
				time before final determination, enter such restraining orders or prohibitions,
				or take such other actions as is warranted, to prevent injury to the United
				States or to any person or class of persons for whose protection the action is
				brought.
						(3)Notice and
				publicationThe notice and publication to which paragraph (1)(B)
				refers is a notice published in the Federal Register including the name,
				initials, seal, or class of titles protected under paragraph (1)(B) and a
				statement that they are protected under that provision. The Secretary may amend
				such notices from time to time as the Secretary determines appropriate in the
				public interest and shall publish such amendments in the Federal
				Register.
						(4)Audiovisual
				productionFor the purpose of this subsection, the term
				audiovisual production means the production of a work that
				consists of a series of related images that are intrinsically intended to be
				shown by the use of machines or devices such as projectors, viewers, or
				electronic equipment, together with accompanying sounds, if any, regardless of
				the nature of the material objects, such as films or tapes, in which the work
				is
				embodied.
						.
			IIIAmendments to
			 Disaster Relief and Emergency Assistance Program
			301.Definitions
				(a)Major
			 disasterSection 102(2) of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5122(2)) is amended to read as
			 follows:
					
						(2)Major
				disasterThe term
				major disaster means any natural or manmade disaster (including
				any hurricane, tornado, storm, high water, winddriven water, tidal wave,
				tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm,
				drought, terrorist attack, fire, flood, explosion, or other similar incident),
				in any part of the United States, which in the determination of the President
				causes damage of sufficient severity and magnitude to warrant major disaster
				assistance under this Act to supplement the efforts and available resources of
				States, local governments, and disaster relief organizations in alleviating the
				damage, loss, hardship, or suffering caused
				thereby.
						.
				(b)Catastrophic
			 incidentSection 102 of such Act (42 U.S.C. 5122) is amended by
			 adding at the end the following:
					
						(10)Catastrophic
				incidentThe term
				catastrophic incident means any major disaster that results in
				extraordinary levels of mass casualties, damage, or disruption severely
				affecting the population, infrastructure, environment, economy, national
				morale, or government functions. A catastrophic incident could result in
				sustained national impacts over a prolonged period of time; almost immediately
				exceeds resources normally available to State, local, tribal, and
				private-sector authorities in the impacted area; and significantly interrupts
				governmental operations and emergency services to such an extent that national
				security could be
				threatened.
						.
				302.State disaster
			 preparedness programsSection
			 201(c)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5131) is amended by striking emergencies and major
			 disasters and inserting emergencies, major disasters, and
			 catastrophic incidents.
			303.Standards and
			 reviewsSection 313 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5156) is amended by striking the second sentence and inserting the following:
			 The President shall conduct annual reviews of Federal agencies, States,
			 and local governments in preparing for emergencies, major disasters, and
			 catastrophic incidents and in providing major disaster and emergency assistance
			 in order to ensure maximum coordination and effectiveness of such programs and
			 consistency in policies for reimbursement of States under this
			 Act..
			304.Penalty for
			 misuse of fundsSection 314(a)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5157(a)) is amended to read as follows:
				
					(a)Misuse of
				fundsAny person who
				knowingly and willfully misapplies the proceeds of a loan or other cash benefit
				obtained under this Act shall be fined an amount equal to 3 times the
				misapplied amount of the proceeds or cash
				benefit.
					.
			305.Advance of
			 non-Federal shareSection
			 319(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5162(a)) is amended to read as follows:
				
					(a)In
				generalThe President may
				lend or advance to an eligible applicant or a State the portion of assistance
				for which the State is responsible under the cost-sharing provisions of this
				Act in any case in which a catastrophic incident
				occurs.
					.
			306.Mitigation
			 planningSection 322(a) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5165(a)) is amended by inserting , including any critical
			 infrastructure, after vulnerabilities.
			307.Procedure for
			 declaration of major disastersSection 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) is
			 amended—
				(1)by
			 inserting (a) Request and
			 declaration.— before All requests;
			 and
				(2)by adding at the
			 end the following:
					
						(b)Major disasters
				involving Federal primary responsibilityThe President may declare that a major
				disaster exists without a request from an affected State in the event of a
				catastrophic incident or if the President determines that the primary
				responsibility for the response rests with the Federal Government because the
				major disaster involves a subject area for which, under the Constitution or
				laws of the United States, the Federal Government exercises exclusive or
				preeminent responsibility and authority. In determining whether or not such a
				major disaster exists, the President should consult with the Governor of any
				affected State, if
				practicable.
						.
				308.Essential
			 assistanceSection 403(b) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170b(b)) is amended to read as follows:
				
					(b)Federal
				share
						(1)In
				generalSubject to paragraph (2), the Federal share of assistance
				under this section shall be not less than 75 percent of the eligible cost of
				such assistance.
						(2)Catastrophic
				incidentsIn the case of a catastrophic incident, the Federal
				share of assistance under this section shall be—
							(A)100 percent of the
				eligible cost of such assistance for 72 hours after the incident; and
							(B)not be less than
				75 percent of the eligible cost of such assistance
				thereafter.
							.
			309.Temporary
			 housing assistanceSection
			 408(c)(1)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)) is amended by striking
			 18-month and inserting 10-month.
			310.Procedure for
			 declaration of emergenciesSection 501(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) is amended to
			 read as follows:
				
					(b)Emergencies
				involving Federal primary responsibilityThe President may declare that an emergency
				exists without a request from an affected State in the event of a catastrophic
				incident or if the President determines the primary responsibility for the
				response rests with the Federal Government because the emergency involves a
				subject area for which, under the Constitution or laws of the United States,
				the Federal Government exercises exclusive or preeminent responsibility and
				authority. In determining whether or not such an emergency exists, the
				President should consult the Governor of any affected State, if
				practicable.
					.
			IVGood
			 Samaritan Liability Improvement and Volunteer Encouragement
			401.Short
			 titleThis title may be cited
			 as the Good Samaritan Liability
			 Improvement and Volunteer Encouragement Act of 2006 or
			 the GIVE Act of
			 2006.
			402.FindingsCongress finds the following:
				(1)It is in the
			 national interest to encourage individuals to volunteer, and particularly to
			 assist victims of national disasters.
				(2)The willingness of
			 volunteers to offer their services is deterred by the potential for liability
			 actions against them.
				(3)The contribution
			 of programs that use volunteers to their communities is thereby diminished,
			 resulting in fewer and higher cost programs than would be obtainable if
			 volunteers were participating.
				(4)The exposure of
			 potential volunteers, their employers, and those who would use the services of
			 volunteers under existing law to compensatory and punitive damages for
			 negligent acts discourages the provision of these services.
				(5)The availability
			 of damages for actions that constitute gross negligence creates uncertainty
			 concerning the actual conduct that might cause liability to be imposed on
			 volunteers.
				(6)Potential
			 liability for acts of volunteers discourages the employers or business partners
			 of potential volunteers from permitting those potential volunteers to provide
			 disaster relief services.
				(7)Potential liability
			 for acts of volunteers discourages entities that might use the services
			 provided by volunteers from doing so.
				(8)Well-founded fear
			 of liability under existing law for providing goods, equipment, access to
			 facilities, and other in-kind contributions discourages those who would donate
			 them from doing so.
				(9)Well-founded fear
			 of liability under existing law for providing goods discourages governmental
			 and intergovernmental entities from providing needed disaster relief
			 goods.
				(10)Well-founded fear
			 of liability for punitive damages under existing law discourages governmental
			 and intergovernmental entities from providing needed disaster relief goods and
			 discourages potential volunteers from providing volunteer services to disaster
			 victims.
				(11)Fear of
			 compensatory and punitive damages for providing volunteer services deters
			 potential volunteers from States located outside the national disaster area
			 from providing volunteer services.
				(12)Fear of
			 compensatory and punitive damages for providing volunteer services deters
			 potential foreign volunteers from providing disaster relief services.
				(13)Any lessening of
			 liability for volunteers providing disaster relief services, their employers
			 and business partners, and entities utilizing their services should maintain
			 adequate incentives for each of these classes of persons or entities to avoid
			 causing harm.
				(14)Unwillingness to
			 provide volunteer services in the face of uncertain liability substantially
			 affects, burdens, and deters interstate commerce and travel.
				(15)Unwillingness of
			 employers and business partners to allow their employees and business partners
			 to provide volunteer and disaster relief services in the face of uncertain
			 liability substantially affects, burdens, and deters interstate commerce and
			 travel.
				(16)Unwillingness of
			 persons, entities, or organizations to accept volunteer and disaster relief
			 services from volunteers in the face of uncertain liability substantially
			 affects, burdens, and deters interstate commerce and travel.
				(17)Unwillingness by
			 foreigners to provide volunteer and disaster relief services in the face of
			 uncertain liability substantially affects, burdens, and deters foreign commerce
			 and travel.
				(18)Because Federal
			 funds are expended on useful and cost-effective social service programs, many
			 of which are national in scope, depend heavily on volunteer participation, and
			 represent some of the most successful public-private partnerships, protection
			 of volunteerism through clarification and limitation of the personal liability
			 risks assumed by the volunteer in connection with such participation is an
			 appropriate subject for Federal legislation.
				(19)Services and goods
			 provided by volunteers and nonprofit organizations would often otherwise be
			 provided by private entities that operate in interstate commerce.
				(20)Due to high
			 liability costs and unwarranted litigation costs, volunteers and nonprofit
			 organizations face higher costs in purchasing insurance, through interstate
			 insurance markets, to cover their activities.
				(21)Clarifying and
			 limiting the liability risk assumed by volunteers is an appropriate subject for
			 Federal legislation because—
					(A)of the national
			 scope of the problems created by the legitimate fears of volunteers about
			 frivolous, arbitrary, or capricious lawsuits;
					(B)the citizens of
			 the United States depend on, and the Federal Government expends funds on and
			 provides tax exemptions and other consideration to, numerous social programs
			 that depend on the services of volunteers;
					(C)it is in the
			 interest of the Federal Government to encourage the continued operation of
			 volunteer service organizations and contributions of volunteers, as the Federal
			 Government lacks the capacity to carry out all of the services provided by such
			 organizations and volunteers; and
					(D)(i)liability reform for
			 volunteers, will promote the free flow of goods and services, lessen burdens on
			 interstate commerce and uphold constitutionally protected due process rights;
			 and
						(ii)therefore, liability reform is an
			 appropriate use of the powers contained in article 1, section 8, clause 3 of
			 the Constitution of the United States, and the fourteenth amendment to the
			 Constitution of the United States.
						(22)Unless Congress
			 provides uniform standards to address disasters that could occur in any State
			 or combination of States, potential volunteers and others will not be certain
			 which laws would govern their providing disaster relief services, which would
			 substantially affect, burden, and deter interstate and foreign commerce and
			 travel in the event of a national disaster.
				ADisaster Relief
			 Volunteer Protection
				411.DefinitionsIn this subtitle—
					(1)the term
			 compensation—
						(A)means monetary or
			 other compensation of any kind provided in exchange for an individual's
			 services; and
						(B)does not
			 include—
							(i)reasonable
			 reimbursement or allowance for expenses actually incurred by such
			 individual;
							(ii)provision of
			 reasonable supplies, lodging, or transportation to such an individual;
			 or
							(iii)the ordinary
			 salary or compensation paid to such an individual by the employer of the
			 individual while the individual is on leave from performing ordinary duties for
			 the employer of the individual in order to provide disaster relief
			 services;
							(2)the term
			 declared disaster means—
						(A)a public health
			 emergency declared by the Secretary of Health and Human Services under section
			 319 of the Public Health Services Act (42 U.S.C. 247d);
						(B)a public health
			 emergency, or a risk of such emergency, as determined by the Secretary of
			 Homeland Security in accordance with clause (i) or (ii) of section
			 2811(b)(3)(A) of the Public Health Services Act (42 U.S.C. 300hh-11(b)(3)(A)),
			 as transferred by section 503(5) of the Homeland Security Act of 2002 (6 U.S.C.
			 313(5)); or
						(C)an emergency or
			 major disaster declared by the President under section 401 or 501 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170,
			 5191);
						(3)the term
			 disaster relief goods means either—
						(A)those goods
			 provided in preparation for, response to, or recovery from a declared disaster
			 and reasonably necessary to such preparation, response, or recovery; or
						(B)those goods
			 defined by a supplemental declaration under this subtitle;
						(4)the term
			 disaster relief services means services or assistance provided in
			 preparation for, response to, or recovery from a declared disaster, including
			 health, medical, firefighting, rescue, reconstruction, and any other services
			 or assistance specified by a supplemental declaration under this subtitle as
			 necessary or desirable to prepare for, respond to, or recover from such
			 declared disaster;
					(5)the term
			 disaster relief volunteer means an individual—
						(A)who provides
			 disaster relief services or assistance in connection with a declared disaster
			 without expectation or receipt of compensation in exchange for providing such
			 services or assistance; and
						(B)who, to the extent
			 required by the appropriate authorities of a State (even if such State is not
			 the State in which the volunteer provides services or assistance) or, if, and
			 to the extent, specified in a supplemental declaration under this subtitle, a
			 foreign country, is licensed, certified, or authorized to provide the relevant
			 services or assistance;
						(6)the term
			 non-economic loss means losses for physical and emotional pain,
			 suffering, inconvenience, physical impairment, mental anguish, disfigurement,
			 loss of enjoyment of life, loss of society and companionship, loss of
			 consortium (other than loss of domestic service), hedonic damages, injury to
			 reputation, and all other non-pecuniary losses of any kind or nature;
					(7)the term
			 supplemental declaration means a declaration under section 418
			 regarding the scope of a declared disaster; and
					(8)the term
			 State means each of the several States of the United States, the
			 District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any
			 other territory or possession of the United States, and any political
			 subdivision of any such State, territory, or possession.
					412.Liability of
			 disaster relief volunteersExcept as provided in section 419, a
			 disaster relief volunteer shall not be liable for harm caused by an act or
			 omission of the volunteer that is within the scope of the activities of the
			 volunteer to provide or facilitate the provision of disaster relief services in
			 connection with a declared disaster if—
					(1)the harm was not
			 caused by willful, knowing, or reckless misconduct by the volunteer; and
					(2)the harm was not
			 caused by the volunteer operating a motor vehicle, vessel, aircraft, or other
			 vehicle for which the State requires the operator or the owner of the vehicle,
			 craft, or vessel to—
						(A)possess an
			 operator's license; or
						(B)maintain
			 insurance.
						413.Liability of
			 employer or partner of disaster relief volunteerExcept as provided in section 419, an
			 employer or business partner of a disaster relief volunteer shall not be liable
			 for any act or omission of such volunteer within the scope of the activities of
			 the volunteer to provide or facilitate the provision of disaster relief
			 services in connection with a declared disaster.
				414.Liability of
			 host or enabling person, entity, or organizationExcept as provided in section 419, a person,
			 entity, or organization, including a governmental or intergovernmental entity,
			 that works with, accepts services from, or opens its facilities to a disaster
			 relief volunteer to enable the volunteer to render disaster relief services in
			 connection with a declared disaster shall not be liable for any act or omission
			 of a disaster relief volunteer.
				415.Liability of
			 governmental and intergovernmental entities for donations of disaster relief
			 goodsExcept as provided in
			 section 419, a governmental or intergovernmental entity that donates disaster
			 relief goods to an agency or instrumentality of the United States in connection
			 with a declared disaster shall not be liable for harm caused by such donated
			 goods if the harm was not caused by willful, knowing, or reckless misconduct by
			 the governmental or intergovernmental entity.
				416.Limitation on
			 punitive and non-economic damages based on actions of disaster relief
			 volunteers and governmental or intergovernmental donors
					(a)Punitive
			 DamagesExcept as provided in section 419, punitive damages may
			 not be awarded in any civil action against a disaster relief volunteer or
			 governmental or intergovernmental entity unless a claimant establishes by clear
			 and convincing evidence that the damages to the claimant were proximately
			 caused by willful, knowing, or reckless misconduct by either—
						(1)a
			 disaster relief volunteer in an action brought for harm caused by the
			 activities of the volunteer to provide or facilitate the provision of disaster
			 relief services in connection with a declared disaster; or
						(2)a
			 governmental or intergovernmental entity for harm caused by disaster relief
			 goods donated by such governmental or intergovernmental entity in connection
			 with a declared disaster.
						(b)Non-economic
			 damages
						(1)In
			 generalExcept as provided in section 419, liability for
			 non-economic loss in any civil action brought against either a disaster relief
			 volunteer for harm caused the activities of the volunteer to provide or
			 facilitate the provision of disaster relief services in connection with a
			 declared disaster, or a governmental or intergovernmental entity for harm
			 caused by disaster relief goods donated by such governmental or
			 intergovernmental entity in connection with a declared disaster, if permitted
			 under section 412 or section 415, shall be determined in accordance with
			 paragraph (2).
						(2)Amount of
			 liability
							(A)In
			 generalThe amount of damages for non-economic loss allocated to
			 a disaster relief volunteer or governmental or intergovernmental entity
			 defendant shall be in direct proportion to the percentage of responsibility of
			 that defendant, determined in accordance with subparagraph (B), for the harm to
			 the claimant with respect to which that defendant is liable.
							(B)PercentageIn
			 a civil action described in paragraph (1), for purposes of determining the
			 amount of non-economic loss, the trier of fact shall determine the percentage
			 of responsibility of each defendant found liable for harm to the
			 claimant.
							(C)Separate
			 judgmentsThe court shall render a separate judgment against each
			 defendant for any non-economic loss.
							417.Judicial review
			 of allegations
					(a)In
			 generalA claimant in a civil action for an act or omission
			 subject to the limitations of liability under this subtitle shall attach 1 or
			 more sworn affidavits or documents containing admissible evidence of an act or
			 omission outside the limitations of section 412, 413, 414, or 415.
					(b)Initial
			 reviewBefore allowing a civil action described in subsection (a)
			 to proceed into discovery, the trial judge shall determine whether, as a matter
			 of law, the evidence submitted is sufficient to raise a genuine issue of
			 material fact.
					418.Supplemental
			 declaration
					(a)In
			 generalIn the event of a
			 declared disaster, the President, the Secretary of Health and Human Services,
			 or the Secretary of Homeland Security may issue a supplemental
			 declaration.
					(b)Temporal
			 effectA supplemental declaration may provide that, for purposes
			 of this subtitle, such declared disaster shall have such temporal effect as the
			 President or the Secretary may deem necessary or appropriate to further the
			 public interest, including providing that such declared disaster shall have an
			 effective date earlier than the date of the declaration or determination of
			 such declared disaster.
					(c)Geographic and
			 other conditionsA supplemental declaration may provide that, for
			 purposes of this subtitle, such declared disaster shall have such geographic or
			 other conditions as the President or the relevant Secretary may deem necessary
			 or appropriate to further the public interest.
					419.Election of
			 State regarding nonapplicabilityA provision of this subtitle shall not apply
			 to any civil action in a State court against a person in which all parties are
			 citizens of the State if such State enacts a statute—
					(1)citing the
			 authority of this subtitle;
					(2)declaring the
			 election of such State that such provision shall not apply to such civil action
			 in the State; and
					(3)containing no
			 other provisions.
					420.ConstructionNothing in this subtitle shall be construed
			 to abrogate or limit any protection that a volunteer, as defined in section
			 6(6) of the Volunteer Protection Act (42 U.S.C. 14505(6)), may be entitled to
			 under that Act. Neither shall anything in this subtitle be construed to confer
			 any private right of action or to abrogate or limit any protection with respect
			 to either liability or damages that any person may be entitled to under any
			 other provision of law.
				BVolunteer
			 Protection Improvements
				441.DefinitionsIn this subtitle—
					(1)the term
			 aircraft has the meaning given that term in section 40102 of title
			 49, United States Code;
					(2)the term
			 equipment includes mechanical equipment, electronic equipment, and
			 office equipment;
					(3)the term
			 facility means any real property, including any building,
			 improvement, or appurtenance;
					(4)the term
			 motor vehicle has the meaning given that term in section 30102 of
			 title 49, United States Code;
					(5)the term
			 nonprofit organization means—
						(A)any organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code; or
						(B)any not-for-profit
			 organization organized and conducted for public benefit and operated primarily
			 for charitable, civic, educational, religious, welfare, or health
			 purposes;
						(6)the term
			 person includes any governmental or other entity; and
					(7)the term
			 State means each of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, any other territory or possession
			 of the United States, or any political subdivision of any such State,
			 territory, or possession.
					442.Liability protection
			 for actions of volunteers generallySection 4 of the Volunteer Protection Act of
			 1997 (42 U.S.C. 14503) is amended—
					(1)in subsection (a)(3) by striking
			 willful or criminal misconduct, gross negligence, reckless
			 misconduct and inserting the following: willful, knowing, or
			 reckless misconduct;
					(2)by striking subsection (c) and inserting
			 the following:
						
							(c)Effect on
				liability of nonprofit organizationsNo nonprofit organization
				shall be liable for the acts or omissions of a volunteer with respect to harm
				caused to any person unless—
								(1)the acts or
				omissions of the volunteer are not subject to the limitations on liability
				under subsection (a); and
								(2)the nonprofit
				organization has willfully disregarded or been recklessly indifferent to the
				reasonable expectations or safety of the individual harmed by the
				volunteer.
								;
				and
					(3)by adding at the
			 end the following:
						
							(g)Judicial review of
				allegations
								(1)In
				generalA claimant in a civil action for an act or omission
				subject to the limitations of liability under this Act shall attach 1 or more
				sworn affidavits or documents containing admissible evidence of an act or
				omission outside the limitations of subsection (a), (c), (e)(1), or
				(f)(1).
								(2)Initial
				reviewBefore allowing a civil action described in paragraph (1)
				to proceed into discovery, the trial judge shall determine whether, as a matter
				of law, the evidence submitted is sufficient to raise a genuine issue of
				material
				fact.
								.
					443.Charitable donations
			 liability reform for in-kind contributions
					(a)In
			 general
						(1)Liability for
			 donations of equipment to nonprofit organizations
							(A)In
			 generalExcept as provided in subsection (b), a person shall not
			 be subject to civil liability relating to any injury or death that results from
			 the use of equipment donated by such person to a nonprofit organization.
							(B)ApplicationThis
			 paragraph shall apply with respect to civil liability under Federal and State
			 law.
							(2)Liability for
			 providing use of facilities to nonprofit organizations
							(A)In
			 generalExcept as provided in subsection (b), a person shall not
			 be subject to civil liability relating to any injury or death occurring at a
			 facility owned or operated by the person in connection with a use of such
			 facility by a nonprofit organization, if—
								(i)the
			 use occurs outside of the normal use of the facility by the person;
								(ii)such
			 injury or death occurs during a period that such facility is used by the
			 nonprofit organization; and
								(iii)the person
			 authorized the use of such facility by the nonprofit organization.
								(B)ApplicationThis
			 paragraph shall apply—
								(i)with
			 respect to civil liability under Federal and State law; and
								(ii)regardless of
			 whether a nonprofit organization pays for the use of a facility.
								(3)Liability for
			 providing use of a motor vehicle or aircraft
							(A)In
			 generalExcept as provided in subsection (b), a person shall not
			 be subject to civil liability relating to any injury or death occurring as a
			 result of the operation of an aircraft or a motor vehicle the person loaned to
			 a nonprofit organization, if—
								(i)the
			 use occurs outside of the normal use of the aircraft or motor vehicle by the
			 person;
								(ii)such injury or
			 death occurs during a period that such motor vehicle or aircraft is used by a
			 nonprofit organization; and
								(iii)the person
			 authorized the use by the nonprofit organization of motor vehicle or aircraft
			 that resulted in the injury or death.
								(B)ApplicationThis
			 paragraph shall apply—
								(i)with
			 respect to civil liability under Federal and State law; and
								(ii)regardless of
			 whether a nonprofit organization pays for the use of the aircraft or motor
			 vehicle.
								(b)ExceptionsSubsection
			 (a) shall not apply to an injury or death that results from an act or omission
			 of a person that constitutes willful, knowing, or reckless misconduct.
					(c)Judicial review
			 of allegations
						(1)In
			 generalA claimant in a civil action for an act or omission
			 subject to the limitations of liability under this section shall attach 1 or
			 more sworn affidavits or documents containing admissible evidence of an act or
			 omission outside the limitations of subsection (a).
						(2)Initial
			 reviewBefore allowing a civil action described in paragraph (1)
			 to proceed into discovery, the trial judge shall determine whether, as a matter
			 of law, the evidence submitted is sufficient to raise a genuine issue of
			 material fact.
						(d)Superseding
			 provision
						(1)In
			 generalExcept as provided in paragraph (2) and subsection (e),
			 this section preempts the laws of any State to the extent that such laws are
			 inconsistent with this section, except that this section shall not preempt any
			 State law that provides additional protection for a person for an injury or
			 death described in paragraph (1), (2), or (3) of subsection (a) with respect to
			 which the conditions specified in such paragraph apply.
						(2)LimitationNothing
			 in this section shall be construed to supersede any Federal or State health or
			 safety law.
						(e)Election of
			 State regarding nonapplicabilityA provision of this section
			 shall not apply to any civil action in a State court against a person in which
			 all parties are citizens of the State if such State enacts a statute—
						(1)citing the
			 authority of this section;
						(2)declaring the
			 election of such State that such provision shall not apply to such civil action
			 in the State; and
						(3)containing no
			 other provisions.
						(f)Effective
			 dateThis section shall apply to liability for injury or death
			 caused by equipment donated, facilities used, or aircraft or motor vehicles
			 loaned on or after the date of the enactment of this Act.
					VDisaster Recovery
			 Personal Protection
			501.Short
			 titleThis title may be cited
			 as the Disaster Recovery Personal
			 Protection Act of 2006.
			502.FindingsCongress finds the following:
				(1)The Second
			 Amendment to the Constitution states, A well regulated militia being
			 necessary to the security of a free State, the right of the people to keep and
			 bear arms, shall not be infringed, and Congress has repeatedly
			 recognized this language as protecting an individual right.
				(2)In the wake of
			 Hurricane Katrina, State and local law enforcement and public safety service
			 organizations were overwhelmed and could not fulfill the safety needs of the
			 citizens of the State of Louisiana.
				(3)In the wake of
			 Hurricane Katrina, the safety of these citizens, and of their homes and
			 property, was threatened by instances of criminal activity.
				(4)Many of these
			 citizens lawfully kept firearms for the safety of themselves, their loved ones,
			 their businesses, and their property, as guaranteed by the Second Amendment,
			 and used their firearms, individually or in concert with their neighbors, for
			 protection against crime.
				(5)In the wake of
			 Hurricane Katrina, certain agencies confiscated the firearms of these citizens,
			 in contravention of the Second Amendment, depriving these citizens of the right
			 to keep and bear arms and rendering them helpless against criminal
			 activity.
				(6)These confiscations
			 were carried out at gunpoint, by nonconsensual entries into private homes, by
			 traffic checkpoints, by stoppage of boats, and otherwise by force.
				(7)The citizens from
			 whom firearms were confiscated were either in their own homes or attempting to
			 flee the flooding and devastation by means of motor vehicle or boat, and were
			 accosted, stopped, and arbitrarily deprived of their private property and means
			 of protection.
				(8)The means by which
			 the confiscations were carried out, which included intrusion into the home,
			 temporary detention of persons, and seizures of property, constituted
			 unreasonable searches and seizures and deprived these citizens of liberty and
			 property without due process of law in violation of fundamental rights under
			 the Constitution.
				(9)Many citizens who
			 took temporary refuge in emergency housing were prohibited from storing
			 firearms on the premises, and were thus treated as second-class citizens who
			 had forfeited their constitutional right to keep and bear arms.
				(10)At least one
			 highly-qualified search and rescue team was prevented from joining in relief
			 efforts because the team included individuals with firearms, although these
			 individuals had been deputized as Federal law enforcement officers.
				(11)These
			 confiscations and prohibitions, and the means by which they were carried out,
			 deprived the citizens of Louisiana not only of their right to keep and bear
			 arms, but also of their rights to personal security, personal liberty, and
			 private property, all in violation of the Constitution and laws of the United
			 States.
				503.Prohibition on
			 confiscation of firearms during certain national emergenciesTitle VII of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5201) is amended by adding at
			 the end the following:
				
					706.Firearms
				policies
						(a)Prohibition on
				confiscation of firearmsNo officer or employee of the United
				States (including any member of the uniformed services), or person operating
				pursuant to or under color of Federal law, or receiving Federal funds, or under
				control of any Federal official, or providing services to such an officer,
				employee, or other person, while acting in support of relief from a major
				disaster or emergency, may—
							(1)temporarily or
				permanently seize, or authorize seizure of, any firearm the possession of which
				is not prohibited under Federal or State law, other than for forfeiture in
				compliance with Federal law or as evidence in a criminal investigation;
							(2)require
				registration of any firearm for which registration is not required by Federal
				or State law;
							(3)prohibit
				possession of any firearm, or promulgate any rule, regulation, or order
				prohibiting possession of any firearm, in any place or by any person where such
				possession is not otherwise prohibited by Federal or State law; or
							(4)prohibit the
				carrying of firearms by any person otherwise authorized to carry firearms under
				Federal or State law, solely because such person is operating under the
				direction, control, or supervision of a Federal agency in support of relief
				from a major disaster or emergency.
							(b)Private rights
				of action
							(1)In
				generalAny individual aggrieved by a violation of this section
				may seek relief in an action at law, suit in equity, or other proper proceeding
				for redress against any person who subjects such individual, or causes such
				individual to be subjected, to the deprivation of any of the rights,
				privileges, or immunities secured by this section.
							(2)RemediesIn
				addition to any existing remedy in law or equity, under any law, an individual
				aggrieved by the seizure or confiscation of a firearm in violation of this
				section may bring an action for return of such firearm in the United States
				district court in the district in which that individual resides or in which
				such firearm may be found.
							(3)Attorney
				feesIn any action or proceeding to enforce this section, the
				court shall award the prevailing party, other than the United States, a
				reasonable attorney’s fee as part of the
				costs.
							.
			VIHurricane
			 Election Relief
			601.Short
			 titleThis title may be cited
			 as the Hurricane Election Relief Act of 2006.
			602.Grants to
			 States for restoring and replacing election administration supplies, materials,
			 records, equipment, and technology which were damaged, destroyed, or dislocated
			 by Hurricanes Katrina or Rita
				(a)Authority to
			 make grantsThe Election Assistance Commission shall make a grant
			 to each eligible State, in such amount as the Commission considers appropriate,
			 for purposes of restoring and replacing supplies, materials, records,
			 equipment, and technology used in the administration of Federal elections in
			 the State which were damaged, destroyed, or dislocated as a result of Hurricane
			 Katrina or Hurricane Rita and ensuring the full participation in such elections
			 by individuals who were displaced as a result of Hurricane Katrina or Hurricane
			 Rita.
				(b)Use of grant
			 fundsFunds received under a grant under subsection (a) shall be
			 used in a manner that is consistent with the requirements of title III of the
			 Help America Vote Act of 2002.
				(c)EligibilityA
			 State is eligible to receive a grant under this section if the State submits to
			 the Commission (at such time and in such form as the Commission may require) a
			 certification that—
					(1)supplies,
			 materials, records, equipment, and technology used in the administration of
			 Federal elections in the State were damaged, destroyed, or dislocated as a
			 result of Hurricane Katrina or Hurricane Rita; or
					(2)the system of such
			 State for conducting Federal elections has been significantly impacted by the
			 displacement of individuals as a result of Hurricane Katrina or Hurricane
			 Rita.
					603.Authorization
			 of appropriationsThere is
			 authorized to be appropriated for grants under this title $50,000,000 for
			 fiscal year 2007. Such sums shall remain available until expended.
			
